Exhibit 10.1

L&W Draft

6/20/212

 

 

 

$100,000,000 CREDIT FACILITY

CREDIT AGREEMENT

Dated as of June 25, 2012

by and among

AFFYMETRIX, INC.,

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

***************************

SILICON VALLEY BANK,

as Syndication Agent,

and

GE CAPITAL MARKETS, INC. and SILICON VALLEY BANK,

as Joint Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I - THE CREDITS      1   

1.1

   Amounts and Terms of Commitments      1   

1.2

   Evidence of Loans; Notes      7   

1.3

   Interest      7   

1.4

   Loan Accounts      8   

1.5

   Procedure for Revolving Credit Borrowing      9   

1.6

   Conversion and Continuation Elections      10   

1.7

   Optional Prepayments      11   

1.8

   Mandatory Prepayments of Loans and Commitment Reductions      11   

1.9

   Fees      14   

1.10

   Payments by the Borrower      15   

1.11

   Payments by the Lenders to Agent; Settlement      17    ARTICLE II -
CONDITIONS PRECEDENT      20   

2.1

   Conditions of Initial Loans      20   

2.2

   Conditions to All Borrowings      22    ARTICLE III - REPRESENTATIONS AND
WARRANTIES      23   

3.1

   Corporate Existence and Power      23   

3.2

   Corporate Authorization; No Contravention      23   

3.3

   Governmental Authorization      24   

3.4

   Binding Effect      24   

3.5

   Litigation      24   

3.6

   No Default      25   

3.7

   ERISA Compliance      25   

3.8

   Use of Proceeds; Margin Regulations      25   

3.9

   Ownership of Property; Liens      25   

3.10

   Taxes      26   

3.11

   Financial Condition      26   

3.12

   Environmental Matters      27   

3.13

   Regulated Entities      28   

3.14

   Solvency      28   

3.15

   Labor Relations      28   

3.16

   Intellectual Property      28   

3.17

   Brokers’ Fees; Transaction Fees      28   

3.18

   Insurance      28   

3.19

   Ventures, Subsidiaries and Affiliates; Outstanding Stock.      29   

3.20

   Jurisdiction of Organization; Chief Executive Office.      29   

3.21

   Deposit Accounts and Other Accounts.      29   

3.22

   Bonding.      29   

3.23

   Purchase Agreement.      29   

3.24

   Status of Bender Medsystems.      30   

3.25

   Full Disclosure.      30   

3.26

   Foreign Assets Control Regulations and Anti-Money Laundering.      30   

 

i



--------------------------------------------------------------------------------

3.27

   Patriot Act.      30   

3.28

   Healthcare Regulatory Matters.      30    ARTICLE IV - AFFIRMATIVE COVENANTS
     32   

4.1

   Financial Statements      32   

4.2

   Certificates; Other Information      33   

4.3

   Notices      34   

4.4

   Preservation of Corporate Existence, Etc      36   

4.5

   Maintenance of Property      37   

4.6

   Insurance      37   

4.7

   Payment of Obligations      38   

4.8

   Compliance with Laws      39   

4.9

   Inspection of Property and Books and Records      39   

4.10

   Use of Proceeds      39   

4.11

   Cash Management Systems      39   

4.12

   Further Assurances      39   

4.13

   Environmental Matters.      41   

4.14

   Interest Rate Protection      41   

4.15

   Transfer of Cash to Borrower      41    ARTICLE V - NEGATIVE COVENANTS     
42   

5.1

   Limitation on Liens      42   

5.2

   Disposition of Assets      44   

5.3

   Consolidations and Mergers      45   

5.4

   Loans and Investments      45   

5.5

   Limitation on Indebtedness      47   

5.6

   Transactions with Affiliates      48   

5.7

   [Reserved]      49   

5.8

   Use of Proceeds      49   

5.9

   Contingent Obligations      49   

5.10

   Compliance with ERISA      50   

5.11

   Restricted Payments      50   

5.12

   Change in Business      51   

5.13

   Change in Structure      52   

5.14

   Changes in Accounting, Name and Jurisdiction of Organization      52   

5.15

   Amendments to Related Agreements and Subordinated Indebtedness      52   

5.16

   No Negative Pledges      52   

5.17

   OFAC; Patriot Act      53   

5.18

   Sale-Leasebacks      53   

5.19

   Hazardous Materials      53    ARTICLE VI - FINANCIAL COVENANTS      54   

6.1

   Capital Expenditures      54   

6.2

   Leverage Ratio      54   

6.3

   Senior Leverage Ratio      55   

6.4

   Fixed Charge Coverage Ratio      55   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII - EVENTS OF DEFAULT      56   

7.1

   Event of Default      56   

7.2

   Remedies      58   

7.3

   Rights Not Exclusive      59   

7.4

   Cash Collateral for Letters of Credit      59    ARTICLE VIII - AGENT      59
  

8.1

   Appointment and Duties.      59   

8.2

   Binding Effect      60   

8.3

   Use of Discretion.      60   

8.4

   Delegation of Rights and Duties      61   

8.5

   Reliance and Liability.      61   

8.6

   Agent Individually      62   

8.7

   Lender Credit Decision.      63   

8.8

   Expenses; Indemnities; Withholding.      63   

8.9

   Resignation of Agent or L/C Issuer.      64   

8.10

   Release of Collateral or Guarantors      65   

8.11

   Additional Secured Parties.      66   

8.12

   Additional Titled Agents      66    ARTICLE IX - MISCELLANEOUS      67   

9.1

   Amendments and Waivers      67   

9.2

   Notices      69   

9.3

   Electronic Transmissions      70   

9.4

   No Waiver; Cumulative Remedies      71   

9.5

   Costs and Expenses      71   

9.6

   Indemnity      72   

9.7

   Marshaling; Payments Set Aside      73   

9.8

   Successors and Assigns      73   

9.9

   Assignments and Participations; Binding Effect      73   

9.10

   Non-Public Information; Confidentiality.      76   

9.11

   Set-off; Sharing of Payments      78   

9.12

   Counterparts; Facsimile Signature      79   

9.13

   Severability      79   

9.14

   Captions      79   

9.15

   Independence of Provisions      79   

9.16

   Interpretation      79   

9.17

   No Third Parties Benefited      79   

9.18

   Governing Law and Jurisdiction      80   

9.19

   Waiver of Jury Trial      80   

9.20

   Entire Agreement; Release; Survival      81   

9.21

   Patriot Act      81   

9.22

   Replacement of Lender      81   

9.23

   Joint and Several      82   

9.24

   Creditor-Debtor Relationship      82    ARTICLE X - TAXES, YIELD PROTECTION
AND ILLEGALITY      82   

 

iii



--------------------------------------------------------------------------------

10.1

   Taxes      82   

10.2

   Illegality      85   

10.3

   Increased Costs and Reduction of Return      86   

10.4

   Funding Losses      87   

10.5

   Inability to Determine Rates      88   

10.6

   Reserves on LIBOR Rate Loans      88   

10.7

   Certificates of Lenders      88    ARTICLE XI - DEFINITIONS      89   

11.1

   Defined Terms      89   

11.2

   Other Interpretive Provisions.      112   

11.3

   Accounting Terms and Principles      113   

11.4

   Payments      114   

 

iv



--------------------------------------------------------------------------------

SCHEDULES                                         

 

Schedule 1.1(a)    Term Loan Commitments Schedule 1.1(b)    Revolving Loan
Commitments Schedule 3.5    Litigation Schedule 3.7    ERISA Schedule 3.8   
Margin Stock Schedule 3.9    Real Estate Schedule 3.10    Taxes Schedule 3.12   
Environmental Schedule 3.15    Labor Relations Schedule 3.16    Intellectual
Property Schedule 3.17    Brokers’ and Transaction Fees Schedule 3.19   
Ventures, Subsidiaries and Affiliates; Outstanding Stock Schedule 3.20   
Jurisdiction of Organization; Chief Executive Office Schedule 3.21    Deposit
Accounts and Other Accounts Schedule 3.22    Bonding; Licenses Schedule 3.28   
Healthcare Regulatory Matters Schedule 5.1    Liens Schedule 5.4    Investments
Schedule 5.5    Indebtedness Schedule 5.9    Contingent Obligations Schedule
5.16    Negative Pledges Schedule 11.1    Prior Indebtedness
EXHIBITS                                          Exhibit 1.1(c)    Form of L/C
Request Exhibit 1.1(d)    Form of Swing Loan Request Exhibit 1.6    Form of
Notice of Conversion/Continuation Exhibit 1.8(e)    Form of Excess Cash Flow
Certificate Exhibit 2.1    Closing Checklist Exhibit 4.2(b)    Form of
Compliance Certificate Exhibit 11.1(a)    Form of Assignment Exhibit 11.1(b)   
Form of Notice of Borrowing Exhibit 11.1(c)    Form of Revolving Note Exhibit
11.1(d)    Form of Swingline Note Exhibit 11.1(e)    Form of Term Note

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of June 25, 2012, by and among Affymetrix, Inc., a Delaware
corporation (the “Borrower”), the other Persons party hereto that are designated
as a “Credit Party”, General Electric Capital Corporation, a Delaware
corporation (in its individual capacity, “GE Capital”), as Agent for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and individually each a “Lender”), and the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility and a swingline subfacility) and a term loan upon and subject
to the terms and conditions set forth in this Agreement to (a) fund a portion of
the purchase price for the acquisition (the “Closing Date Acquisition”) of
eBioscience Holding Company, Inc., a California corporation (the “Acquired
Business”), pursuant to the terms of the Purchase Agreement, (b) refinance Prior
Indebtedness, (c) provide for working capital, capital expenditures and other
general corporate purposes of the Borrower and its Subsidiaries and (d) fund
certain fees and expenses associated with the funding of the Loans and
consummation of the Closing Date Acquisition;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property;

WHEREAS, subject to the terms hereof, each Subsidiary of the Borrower (other
than any Excluded Foreign Subsidiary) is willing to guaranty all of the
Obligations of the Borrower and to grant to Agent, for the benefit of the
Secured Parties, a security interest in and lien upon substantially all of its
Property;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I -

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Term Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Lender with a Term Loan Commitment severally and not jointly agrees
to lend to the Borrower on the Closing Date, the amount set forth opposite such
Lender’s name in Schedule 1.1(a) under the heading “Term Loan Commitment” (such
amount being referred to herein as such Lender’s “Term Loan Commitment”).
Amounts borrowed under this subsection 1.1(a) are referred to as the “Term
Loan.” Amounts borrowed as the Term Loan which are repaid or prepaid may not be
reborrowed.

 

1



--------------------------------------------------------------------------------

(b) The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
Loans to the Borrower (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1(b) under the
heading “Revolving Loan Commitments” (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, being referred to
herein as such Lender’s “Revolving Loan Commitment”); provided, however, that,
after giving effect to any Borrowing of Revolving Loans, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving
Loan Balance. Subject to the other terms and conditions hereof, amounts borrowed
under this subsection 1.1(b) may be repaid and reborrowed from time to time. The
“Maximum Revolving Loan Balance” from time to time will be equal to the
Aggregate Revolving Loan Commitment then in effect less the sum of (i) the
aggregate amount of Letter of Credit Obligations plus (ii) the aggregate
principal amount of outstanding Swing Loans. If at any time the then outstanding
principal balance of Revolving Loans exceeds the Maximum Revolving Loan Balance,
then the Borrower shall immediately prepay outstanding Revolving Loans in an
amount sufficient to eliminate such excess.

(c) Letters of Credit. (i) Conditions. On the terms and subject to the
conditions contained herein, the Borrower may request that one or more L/C
Issuers Issue, in accordance with such L/C Issuers’ usual and customary business
practices, and for the account of the Borrower, the other Credit Parties or, to
the extent such Letters of Credit constitute an Investment subject to the
limitations of subsection 5.4(b)(iii), any other Subsidiary of the Borrower,
Letters of Credit (denominated in Dollars) from time to time on any Business Day
during the period from the Closing Date through the earlier of (x) the Final
Availability Date and (y) seven (7) days prior to the date specified in clause
(a) of the definition of Revolving Termination Date; provided, however, that no
L/C Issuer shall Issue any Letter of Credit upon the occurrence of any of the
following or, if after giving effect to such Issuance:

(A) (i) Availability would be less than zero, or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $7,500,000;

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of the Borrower and such L/C Issuer
have the option to prevent such renewal before the expiration of such term or
any such period and (y) neither such L/C Issuer nor the Borrower shall permit
any such renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or

 

2



--------------------------------------------------------------------------------

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid when due, (ii) such Letter of Credit is requested to be Issued in
a form that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall
not have received, each in form and substance reasonably acceptable to it and
duly executed by the Borrower, the documents that such L/C Issuer generally uses
in the Ordinary Course of Business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and may only Issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letters of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Agent or the Required Revolving Lenders that any condition precedent
contained in Section 2.2 is not satisfied and ending on the date all such
conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders (it being agreed that no Lender shall be
obligated to increase its Revolving Loan Commitment), or (z) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been
reallocated to other Revolving Lenders in a manner consistent with subsection
1.11(e)(ii).

(ii) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and
Agent a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Agent not later than 2:00 p.m.
(New York time) on the third Business Day prior to the date of such requested
Issuance (or such shorter notice as shall be acceptable to such L/C Issuer and
Agent). Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(c) duly completed or in any other
written form reasonably acceptable to such L/C Issuer (an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
the Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment and Agent shall provide copies

 

3



--------------------------------------------------------------------------------

of such notices to each Revolving Lender reasonably promptly after receipt
thereof; (B) upon the request of Agent (or any Revolving Lender through Agent),
copies of any Letter of Credit Issued by such L/C Issuer and any related L/C
Reimbursement Agreement and such other documents and information as may
reasonably be requested by Agent; and (C) on the first Business Day of each
calendar week, a schedule of the Letters of Credit Issued by such L/C Issuer, in
form and substance reasonably satisfactory to Agent, setting forth the Letter of
Credit Obligations for such Letters of Credit outstanding on the last Business
Day of the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.

(v) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit, or to Agent for the benefit of such L/C
Issuer, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day after the Borrower receives notice
from such L/C Issuer or from Agent that payment has been made under such Letter
of Credit or that such L/C Reimbursement Obligation is otherwise due (the “L/C
Reimbursement Date”) with interest thereon computed as set forth in clause
(A) below. In the event that any L/C Reimbursement Obligation is not repaid by
the Borrower as provided in this clause (v) (or any such payment by the Borrower
is rescinded or set aside for any reason), such L/C Issuer shall promptly notify
Agent of such failure (and, upon receipt of such notice, Agent shall notify each
Revolving Lender) and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be payable on demand by the Borrower with
interest thereon computed (A) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and
(B) thereafter until payment in full, at the interest rate specified in
subsection 1.3(c) to past due Revolving Loans that are Base Rate Loans
(regardless of whether or not an election is made under such subsection).

(vi) Reimbursement Obligations of the Revolving Lenders.

(1) Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).

(2) By making any payment described in clause (1) above (other than during the
continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt thereof by Agent for the benefit of such L/C Issuer, the Borrower
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment

 

4



--------------------------------------------------------------------------------

that is not deemed a Revolving Loan shall be deemed a funding by such Lender of
its participation in the applicable Letter of Credit and the Letter of Credit
Obligation in respect of the related L/C Reimbursement Obligations. Such
participation shall not otherwise be required to be funded. Following receipt by
any L/C Issuer of any payment from any Lender pursuant to this clause (vi) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay to Agent, for the benefit of such Lender, all amounts
received by such L/C Issuer (or to the extent such amounts shall have been
received by Agent for the benefit of such L/C Issuer, Agent shall promptly pay
to such Lender all amounts received by Agent for the benefit of such L/C Issuer)
with respect to such portion.

(vii) Obligations Absolute. The obligations of the Borrower and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of the Borrower or any Revolving
Lender hereunder. However, the foregoing shall not be construed to excuse the
L/C Issuer from liability to the Borrower or any Revolving Lender to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower and each Revolving Lender to the extent
permitted by applicable law) suffered by the Borrower or such Revolving Lender
that are caused by such L/C Issuer’s gross negligence or willful misconduct in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. No provision hereof shall be deemed to
waive or limit the Borrower’s right to seek repayment of any payment of any L/C
Reimbursement Obligations from the L/C Issuer under the terms of the applicable
L/C Reimbursement Agreement or applicable law.

(d) Swing Loans. (i) Availability. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, the Swingline Lender may, in its sole discretion, make
Loans (each a “Swing

 

5



--------------------------------------------------------------------------------

Loan”) available to the Borrower under the Revolving Loan Commitments from time
to time on any Business Day during the period from the Closing Date through the
Final Availability Date in an aggregate principal amount at any time outstanding
not to exceed its Swingline Commitment; provided, however, that the Swingline
Lender may not make any Swing Loan (x) to the extent that after giving effect to
such Swing Loan, the aggregate principal amount of all Revolving Loans would
exceed the Maximum Revolving Loan Balance and (y) during the period commencing
on the first Business Day after it receives notice from Agent or the Required
Revolving Lenders that one or more of the conditions precedent contained in
Section 2.2 are not satisfied and ending when such conditions are satisfied or
duly waived. In connection with the making of any Swing Loan, the Swingline
Lender may but shall not be required to determine that, or take notice whether,
the conditions precedent set forth in Section 2.2 have been satisfied or waived.
Each Swing Loan shall be a Base Rate Loan and must be repaid as provided herein,
but in any event must be repaid in full on the Revolving Termination Date.
Within the limits set forth in the first sentence of this clause (i), amounts of
Swing Loans repaid may be reborrowed under this clause (i).

(ii) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to Agent a notice to be received not later than 2:00 p.m. (New York time)
on the day of the proposed Borrowing, which shall be made in a writing or in an
Electronic Transmission substantially in the form of Exhibit 1.1(d) or in a
writing in any other form acceptable to Agent duly completed (a “Swingline
Request”). In addition, if any Notice of Borrowing of Revolving Loans requests a
Borrowing of Base Rate Loans, the Swingline Lender may, notwithstanding anything
else to the contrary herein, make a Swing Loan to the Borrower in an aggregate
amount not to exceed such proposed Borrowing, and the aggregate amount of the
corresponding proposed Borrowing shall be reduced accordingly by the principal
amount of such Swing Loan. Agent shall promptly notify the Swingline Lender of
the details of the requested Swing Loan. Upon receipt of such notice and subject
to the terms of this Agreement, the Swingline Lender may make a Swing Loan
available to the Borrower by making the proceeds thereof available to Agent and,
in turn, Agent shall make such proceeds available to the Borrower on the date
set forth in the relevant Swingline Request or Notice of Borrowing.

(iii) Refinancing Swing Loans.

(1) The Swingline Lender may at any time (and shall no less frequently than once
each week) forward a demand to Agent (which Agent shall, upon receipt, forward
to each Revolving Lender) that each Revolving Lender pay to Agent, for the
account of the Swingline Lender, such Revolving Lender’s Commitment Percentage
of the outstanding Swing Loans (as such amount may be increased pursuant to
subsection 1.11(e)(ii)).

(2) Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. (New York
time) may, in Agent’s discretion, be deemed to be received on the next Business
Day. Upon receipt by Agent of such payment (other than during the continuation
of any Event of Default under subsection 7.1(f) or 7.1(g)), such Revolving
Lender shall be deemed to have made

 

6



--------------------------------------------------------------------------------

a Revolving Loan to the Borrower, which, upon receipt of such payment by the
Swingline Lender from Agent, the Borrower shall be deemed to have used in whole
to refinance such Swing Loan. In addition, regardless of whether any such demand
is made, upon the occurrence of any Event of Default under subsection 7.1(f) or
7.1(g), each Revolving Lender shall be deemed to have acquired, without recourse
or warranty, an undivided interest and participation in each Swing Loan in an
amount equal to such Lender’s Commitment Percentage of such Swing Loan. If any
payment made by any Revolving Lender as a result of any such demand is not
deemed a Revolving Loan, such payment shall be deemed a funding by such Lender
of such participation. Such participation shall not be otherwise required to be
funded. Upon receipt by the Swingline Lender of any payment from any Revolving
Lender pursuant to this clause (iii) with respect to any portion of any Swing
Loan, the Swingline Lender shall promptly pay over to such Revolving Lender all
payments of principal (to the extent received after such payment by such Lender)
and interest (to the extent accrued with respect to periods after such payment)
on account of such Swing Loan received by the Swingline Lender with respect to
such portion.

(iv) Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower to deliver a Notice of Borrowing (each of which requirements the
Revolving Lenders hereby irrevocably waive) and (C) any adverse change in the
condition (financial or otherwise) of any Credit Party.

1.2 Evidence of Loans; Notes.

(a) The Term Loan made by each Lender with a Term Loan Commitment is evidenced
by this Agreement and, if requested by such Lender, a Term Note payable to such
Lender in an amount equal to the unpaid balance of the Term Loan held by such
Lender.

(b) The Revolving Loans made by each Revolving Lender are evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.

(c) Swing Loans made by the Swingline Lender are evidenced by this Agreement
and, if requested by such Lender, a Swingline Note in an amount equal to the
Swingline Commitment.

1.3 Interest.

 

7



--------------------------------------------------------------------------------

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans. Each
determination of an interest rate by Agent shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. All computations
of (i) interest on LIBOR Rate Loans payable under this Agreement shall be made
on the basis of a 360-day year and actual days elapsed and (ii) interest on Base
Rate Loans payable under this Agreement shall be made on the basis of a 365 or
366 day year (as applicable) and actual days elapsed. Interest shall accrue
during each period during which interest is computed from the first day thereof
to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
the Term Loan in full and Revolving Loans on the Revolving Termination Date.

(c) Automatically while any Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists, at the election of Agent or the Required Lenders while any Event
of Default under subsection 7.1(c) exists with respect to any covenant set forth
in Article VI, or at the election of the Required Lenders while any other Event
of Default exists, the Borrower shall pay interest (after as well as before
entry of judgment thereon to the extent permitted by law) on the Loans from and
after the date of occurrence of such Event of Default, at a rate per annum which
is determined by adding two percent (2.0%) per annum to the Applicable Margin
then in effect for such Loans (plus the LIBOR or Base Rate, as the case may be).
All such interest shall be payable on demand of Agent or the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately

 

8



--------------------------------------------------------------------------------

preceding calendar month. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder (and
under any Note) to pay any amount owing with respect to the Loans or provide the
basis for any claim against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Term Loan, Revolving Loans, Swing Loans, L/C
Reimbursement Obligations and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Sections 9.9 and 9.22), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(A) above, and for LIBOR Rate Loans, the Interest Period applicable thereto,
(4) the amount of any principal or interest due and payable or paid, (5) the
amount of the L/C Reimbursement Obligations due and payable or paid in respect
of Letters of Credit and (6) any other payment received by Agent from the
Borrower and its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
the Agent.

1.5 Procedure for Revolving Credit Borrowing.

 

9



--------------------------------------------------------------------------------

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower’s
irrevocable (subject to Section 10.5) written notice delivered to Agent
substantially in the form of a Notice of Borrowing or in a writing in any other
form acceptable to Agent, which notice must be received by Agent prior to 2:00
p.m. (New York time) (i) on the date which is three (3) Business Days prior to
the requested Borrowing date in the case of each LIBOR Rate Loan and (ii) on the
date which is one (1) Business Day prior to the requested Borrowing date of each
Base Rate Loan. Such Notice of Borrowing shall specify:

(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower, the proceeds
of each requested Borrowing after the Closing Date will be made available to the
Borrower by Agent by wire transfer of such amount to the Borrower pursuant to
the wire transfer instructions specified on the signature page hereto.

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR Rate
Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the Interest
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Rate Loan upon the expiration of the applicable Interest Period. Any Loan
or group of Loans having the same proposed Interest Period to be made or
continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount
of $5,000,000. Any such election must be made by the Borrower by 2:00 p.m. (New
York time) on the third Business Day prior to (1) the date of any proposed
Revolving Loan which is to bear interest at LIBOR, (2) the end of each Interest
Period with respect to any LIBOR Rate Loans to be continued as such, or (3) the
date on which the Borrower wishes to convert any Base Rate Loan to a LIBOR Rate
Loan for an Interest Period designated by the Borrower in such election. If no
election is received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York
time) on the third

 

10



--------------------------------------------------------------------------------

Business Day prior to the end of the Interest Period with respect thereto, that
LIBOR Rate Loan shall be converted to a Base Rate Loan at the end of its
Interest Period. The Borrower must make such election by notice to Agent in
writing, including by Electronic Transmission. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Agent. No Loan shall be made, converted
into or continued as a LIBOR Rate Loan, if an Event of Default has occurred and
is continuing and Agent or Required Lenders have determined not to make or
continue any Loan as a LIBOR Rate Loan as a result thereof. No Loan may be made
as or converted into a LIBOR Rate Loan until the earlier of (i) twenty (20) days
after the Closing Date or (ii) completion of primary syndication as determined
by Agent.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder or provide the basis for any claim against Agent. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than ten (10) different Interest Periods in
effect.

1.7 Optional Prepayments.

(a) The Borrower may at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior written notice by the Borrower
to Agent, prepay the Loans in whole or in part in an amount greater than or
equal to $100,000 (other than Revolving Loans and Swing Loans for which prior
written notice is not required and for which no minimum shall apply), in each
instance, without penalty or premium except as provided in Section 10.4.
Optional partial prepayments of the Term Loan shall be applied in the manner and
to the remaining installments directed by the Borrower. Optional partial
prepayments of the Term Loan in amounts less than $100,000 shall not be
permitted.

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrower and Agent will promptly notify each Lender thereof and of such Lender’s
Commitment Percentage of such prepayment. The payment amount specified in such
notice shall be due and payable on the date specified therein. Together with
each prepayment under this Section 1.7, the Borrower shall pay any amounts
required pursuant to Section 10.4. Notwithstanding the foregoing, a notice of
prepayment in full that states that such notice is conditioned upon the
effectiveness of other credit facilities or other transactions may be revoked on
the effective date (or such prepayment in full may be extended by the Borrower
by notice to Agent on or prior to the specified effective date) if such
condition is not satisfied;

 

11



--------------------------------------------------------------------------------

provided that the provisions of Section 10.4 shall apply with respect to any
such revocation or extension.

(c) The Borrower shall have the right from time to time to permanently reduce
any unused portion of, or terminate in its entirety, the Revolving Loan
Commitment upon at least three (3) Business Days’ notice to Agent.

1.8 Mandatory Prepayments of Loans and Commitment Reductions.

(a) Scheduled Term Loan Payments. Subject to adjustment from time to time in
accordance with the terms and conditions of subsection 1.7(a) and subsection
1.8(g), the principal amount of the Term Loan shall be paid in installments on
the dates and in the respective amounts shown below:

 

Date of Payment

   Amount of Term
Loan Payment  

October 1, 2012

   $ 2,125,000   

January 1, 2013

   $ 2,125,000   

April 1, 2013

   $ 2,125,000   

July 1, 2013

   $ 2,125,000   

October 1, 2013

   $ 3,187,500   

January 1, 2014

   $ 3,187,500   

April 1, 2014

   $ 3,187,500   

July 1, 2014

   $ 3,187,500   

October 1, 2014

   $ 3,187,500   

January 1, 2015

   $ 3,187,500   

April 1, 2015

   $ 3,187,500   

July 1, 2015

   $ 3,187,500   

October 1, 2015

   $ 4,250,000   

January 1, 2016

   $ 4,250,000   

April 1, 2016

   $ 4,250,000   

July 1, 2016

   $ 4,250,000   

October 1, 2016

   $ 4,250,000   

January 1, 2017

   $ 4,250,000   

April 1, 2017

   $ 4,250,000   

June 23, 2017

   $ 21,250,000   

The final scheduled installment of the Term Loan shall, in any event, be in an
amount equal to the entire remaining principal balance of the Term Loan.

(b) Revolving Loan. The Borrower shall repay to the Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans and Swing Loans outstanding on
the Revolving Termination Date.

 

12



--------------------------------------------------------------------------------

(c) Asset Dispositions; Events of Loss. If a Credit Party or any Subsidiary of a
Credit Party shall at any time or from time to time:

(i) make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the Fiscal Year exceeds
$2,500,000, then (A) the Borrower shall promptly notify Agent of such
Disposition or Event of Loss (including the amount of the estimated Net Proceeds
to be received by a Credit Party and/or such Subsidiary in respect thereof) and
(B) promptly upon receipt by a Credit Party and/or such Subsidiary of the Net
Proceeds of such Disposition or Event of Loss, the Borrower shall deliver, or
cause to be delivered, an amount equal to such excess Net Proceeds to Agent for
distribution to the Lenders as a prepayment of the Loans, which prepayment shall
be applied in accordance with subsection 1.8(g). Notwithstanding the foregoing
and provided no Default or Event of Default has occurred and is continuing, such
prepayment shall not be required to the extent a Credit Party or such Subsidiary
reinvests the Net Proceeds of such Disposition or Event of Loss in assets (other
than Inventory) of a kind then used or usable in the business of the Borrower or
such Subsidiary, within one hundred eighty (180) days after the date of actual
receipt of such Net Proceeds relating to such Disposition or Event of Loss or
enters into a binding commitment thereof within said one hundred eighty
(180) day period and subsequently makes such reinvestment; provided that (i) not
more than $10,000,000 of Net Proceeds from Dispositions shall be reinvested in
any Fiscal Year and (ii) the Borrower notifies Agent of the Borrower’s or such
Subsidiary’s intent to reinvest and of the completion of such reinvestment at
the time such proceeds are received and when such reinvestment occurs,
respectively. Pending such reinvestment, the Net Proceeds shall be held by the
Borrower or such Subsidiary, as applicable.

(d) Issuance of Debt Securities; Incurrence of Indebtedness. Promptly upon, and
in any event within five (5) Business Days of, the receipt by any Credit Party
or any Subsidiary of any Credit Party of the Net Issuance Proceeds of the
issuance of debt securities or the incurrence of any other Indebtedness, other
than Net Issuance Proceeds from Indebtedness permitted under this Agreement, the
Borrower shall deliver, or cause to be delivered, to Agent an amount equal to
such Net Issuance Proceeds, for application to the Loans in accordance with
subsection 1.8(g).

(e) Excess Cash Flow. Within five (5) days after the annual financial statements
are required to be delivered pursuant to subsection 4.1(a), commencing with such
annual financial statements for the Fiscal Year ending December 31, 2013, the
Borrower shall deliver to Agent a written calculation of Excess Cash Flow of the
Credit Parties and their Subsidiaries for such Fiscal Year in the form of
Exhibit 1.8(e) and certified as correct on behalf of the Credit Parties by a
Responsible Officer of the Borrower and concurrently therewith shall deliver to
Agent, for distribution to the Lenders, an amount equal to (A) (i) 50% of such
Excess Cash Flow if the Senior Leverage Ratio (as calculated in the manner set
forth on Exhibit 4.2(b)) as of the last day of such Fiscal Year is 1.75:1.00 or
greater, (ii) 25% of such Excess Cash Flow if the Senior Leverage Ratio as of
the last day of such Fiscal Year is less than 1.75:1.00 but

 

13



--------------------------------------------------------------------------------

greater than or equal to 1.25:1.00 or (iii) 0% of such Excess Cash Flow if the
Senior Leverage Ratio as of the last day of such Fiscal Year is less than
1.25:1.00 minus (B) any voluntary prepayments of Term Loans made pursuant to
Section 1.7 during such Fiscal Year, for application to the Loans in accordance
with the provisions of subsection 1.8(g) hereof. Excess Cash Flow shall be
calculated in the manner set forth in Exhibit 1.8(e).

(f) Proceeds Under Purchase Agreement. Promptly upon, and in any event within
five (5) Business Days of, receipt of any indemnification or similar payment by
the Sellers after the Closing Date (other than (i) any working capital or net
cash adjustments and (ii) any amounts paid as a result of a claim by a Credit
Party for indemnification under the Purchase Agreement to the extent that the
amounts so received are applied by such Credit Party for the purpose of
(A) replacing, repairing or restoring any Properties of such Credit Party or
satisfying the condition giving rise to the claim for indemnification,
(B) payment of (or reimbursement of payments made for) claims and settlements or
other amounts required to be paid to third Persons not an Affiliate of or a
Credit Party, or (C) otherwise covering any out-of-pocket expenses incurred by a
Credit Party in obtaining such indemnification), the Borrower shall deliver to
Agent an amount equal to such payment for application to the Loans in accordance
with subsection 1.8(g).

(g) Application of Prepayments. Subject to subsection 1.10(c), any prepayments
pursuant to subsection 1.8(c), 1.8(d), 1.8(e) or 1.8(f) shall be applied first
to prepay all remaining installments of the Term Loan pro rata against all such
scheduled installments based upon the respective amounts thereof, second to
prepay outstanding Swing Loans, third to prepay outstanding Revolving Loans,
without permanent reduction of the Aggregate Revolving Loan Commitment and
fourth to cash collateralize any Letter of Credit Obligations. To the extent
permitted by the foregoing sentence, amounts prepaid shall be applied first to
any Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans
with the shortest Interest Periods remaining. Together with each prepayment
under this Section 1.8, the Borrower shall pay any amounts required pursuant to
Section 10.4.

(h) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

1.9 Fees.

(a) Fees. The Borrower shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in that certain letter agreement between the
Borrower Agent and other parties thereto dated May 3, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Fee
Letter”).

(b) Unused Commitment Fee. The Borrower shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender (other than any
Non-Funding Lender) in an amount equal to

 

14



--------------------------------------------------------------------------------

(i) the average daily balance of the Revolving Loan Commitment of such Revolving
Lender during the preceding calendar quarter, less

(ii) the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender, plus (z) in the case of the Swingline
Lender, the average daily balance of all outstanding Swing Loans held by such
Swingline Lender, in each case, during the preceding calendar quarter; provided,
in no event shall the amount computed pursuant to clauses (i) and (ii) with
respect to the Swingline Lender be less than zero,

(iii) multiplied by one-half percent (0.50%) per annum.

The total Unused Commitment Fee paid by the Borrower will be equal to the sum of
all of the Unused Commitment Fees due to the Lenders, subject to subsection
1.11(e)(vi). Such fee shall be payable quarterly in arrears on the first day of
each calendar quarter following the date hereof and on the Revolving Termination
Date. The Unused Commitment Fee provided in this subsection 1.9(b) shall accrue
at all times from and after the execution and delivery of this Agreement through
the Revolving Termination Date.

(c) Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, for each calendar quarter during which
any Letter of Credit Obligation shall remain outstanding, a fee (the “Letter of
Credit Fee”) in an amount equal to the product of the average daily undrawn face
amount of all Letters of Credit Issued, guarantied or supported by risk
participation agreements multiplied by a per annum rate equal to the Applicable
Margin with respect to Revolving Loans which are LIBOR Rate Loans; provided,
however, automatically while any Event of Default under subsection 7.1(a),
7.1(f) or 7.1(g) exists, at the election of Agent or the Required Lenders while
any Event of Default under subsection 7.1(c) exists with respect to any covenant
set forth in Article VI, or at the election of the Required Lenders while any
other Event of Default exists, such rate shall be increased by two percent
(2.00%) per annum. Such fee shall be paid to Agent for the benefit of the
Revolving Lenders in arrears, on the first day of each calendar quarter and on
the date on which all L/C Reimbursement Obligations have been discharged. In
addition, the Borrower shall pay to Agent, any L/C Issuer or any prospective L/C
Issuer, as appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s
customary fees at then prevailing rates, without duplication of fees otherwise
payable hereunder (including all per annum fees), charges and expenses of such
L/C Issuer or prospective L/C Issuer in respect of the application for, and the
Issuance, negotiation, acceptance, amendment, transfer and payment of, each
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is Issued.

(d) All computations of fees payable under this Agreement shall be made on the
basis of a three hundred sixty (360) day year and actual days elapsed. Fees
shall accrue during each period during which such fees are computed from the
first day thereof to the last day thereof.

 

15



--------------------------------------------------------------------------------

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any payment which is received by Agent later than 1:00 p.m.
(New York time) may in Agent’s discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue. The Borrower and each other Credit Party hereby irrevocably
waives the right to direct the application during the continuance of an Event of
Default of any and all payments in respect of any Obligation and any proceeds of
Collateral. The Borrower hereby authorizes Agent and each Lender to make a
Revolving Loan (which shall be a Base Rate Loan and which may be a Swing Loan)
to pay (i) interest, principal (including Swing Loans), L/C Reimbursement
Obligations, agent fees, Unused Commitment Fees and Letter of Credit Fees, in
each instance, on the date due, or (ii) after five (5) days’ prior notice to the
Borrower, other fees, costs or expenses payable by the Borrower or any of its
Subsidiaries hereunder or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary, all payments made by
Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of costs and expenses, including Attorney Costs, of Lenders
payable or reimbursable by the Credit Parties under the Loan Documents (other
than costs and expenses, including Attorney Costs, arising under any Cash
Management Agreement);

 

16



--------------------------------------------------------------------------------

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers (other than Obligations arising under any
Cash Management Agreement);

fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable, any Obligations
under any Secured Rate Contract and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable (other than
Obligations arising under any Cash Management Agreement);

fifth, to payment of any other amounts owing constituting Obligations (other
than Obligations arising under any Cash Management Agreement);

sixth, to payment of (i) costs and expenses, including Attorney Costs, and
(ii) any other amounts owing constituting Obligations, in each case, arising
under any Cash Management Agreement; and

seventh, any remainder shall be for the account of and paid to Borrower or
whoever may be lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to the Borrower for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrower. If Agent elects to require that each Lender make funds available to
Agent prior to disbursement by Agent to the Borrower, Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Commitment Percentage
of the Loan requested by the Borrower no later than the Business Day prior to
the scheduled Borrowing date applicable thereto, and each such Lender shall pay
Agent such Lender’s Commitment Percentage of such requested Loan, in same day
funds, by wire transfer to Agent’s account, as set forth on Agent’s signature
page hereto, no later than 1:00 p.m. (New York time) on such scheduled Borrowing
date. Nothing in this subsection 1.11(a) or elsewhere in this Agreement or the
other Loan Documents, including the remaining provisions of Section 1.11, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Agent any Lender or the Borrower may have against
any Lender as a result of any default by such Lender hereunder.

 

17



--------------------------------------------------------------------------------

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in subsection 1.1(c)(v) and subsection 1.11(e)(iv)) of
principal, interest and fees paid by the Borrower since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Such payments shall
be made by wire transfer to such Lender) not later than 2:00 p.m. (New York
time) on the next Business Day following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower and the Borrower shall immediately repay such
amount to Agent. Nothing in this subsection 1.11(c) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Revolving Lender or to relieve any Revolving
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that the Borrower may have against any Revolving Lender as a result
of any default by such Revolving Lender hereunder. Without limiting the
provisions of subsection 1.11(b), to the extent that Agent advances funds to the
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such advance is made, Agent shall be entitled to retain for
its account all interest accrued on such advance from the date such advance was
made until reimbursed by the applicable Revolving Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders.

 

18



--------------------------------------------------------------------------------

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, or to fund any purchase of any participation to be made or funded by it
(including, without limitation, with respect to any Letter of Credit or Swing
Loan), or to make any payment required by it under any Loan Document on the date
specified therefor shall not relieve any other Lender of its obligations to make
such loan, fund the purchase of any such participation, or make any other such
required payment on such date, and neither Agent nor, other than as expressly
set forth herein, any other Lender shall be responsible for the failure of any
Non-Funding Lender to make a loan, fund the purchase of a participation or make
any other required payment under any Loan Document.

(ii) Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that Issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Agent’s election at any time
or upon the Borrower’s, any L/C Issuer’s or Swingline Lender’s, as applicable,
written request delivered to Agent (whether before or after the occurrence of
any Default or Event of Default), be reallocated to and assumed by the Revolving
Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata in
accordance with their Commitment Percentages of the Aggregate Revolving Loan
Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage was
reduced to zero and each other Revolving Lender’s Commitment Percentage had been
increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Loans and its pro rata share
of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender (other than a Non-Funding Lender who
only holds Term Loan) shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Revolving Lender”
(or be, or have its Loans and Commitments, included in the determination of
“Required Lenders”, “Required Revolving Lenders” or “Lenders directly affected”
pursuant to Section 9.1) for any voting or consent rights under or with respect
to any Loan Document, provided that (A) the Commitment of a Non-Funding Lender
may not be increased, extended or reinstated, (B) the principal of a Non-Funding
Lender’s Loans may not be reduced or forgiven, and (C) the interest rate
applicable to Obligations owing to a Non-Funding Lender may not be reduced in
such a manner that by its terms affects such Non-Funding Lender more adversely
than other Lenders, in each case, without the consent of such Non-Funding
Lender; provided further, that any waiver, amendment or modification requiring
the consent of all of the Lenders directly affected thereby which affects the
Non-Funding Lender differently than other affected Lenders shall require the
consent of the Non-Funding Lender. Moreover, for the purposes of determining
Required Lenders and Required Revolving Lenders, the Loans, Letter of Credit
Obligations, and Commitments held by Non-Funding Lenders shall be excluded from
the total Loans and Commitments outstanding.

 

19



--------------------------------------------------------------------------------

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Agent shall be entitled to hold as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s pro rata share, without giving effect to any reallocation
pursuant to subsection 1.11(e)(ii), of all Letter of Credit Obligations until
the Obligations are paid in full in cash, all Letter of Credit Obligations have
been discharged or cash collateralized and all Commitments have been terminated.
Upon any such unfunded obligations owing by a Non-Funding Lender becoming due
and payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Revolving Lenders shall be deemed to have
sold, and such Non-Funding Lender shall be deemed to have purchased, Revolving
Loans or Letter of Credit participation interests from the other Revolving
Lenders until such time as the aggregate amount of the Revolving Loans and
participations in Letters of Credit and Letter of Credit Obligations are held by
the Revolving Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender
to Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans. In
the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to Agent, L/C Issuers, Swingline Lender, and other Lenders
under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans, Letter of Credit Obligations and Swing Loans, plus, without
duplication, (B) all amounts of such Non-Funding Lender’s Letter of Credit
Obligations and reimbursement obligations with respect to Swing Loans
reallocated to other Lenders pursuant to subsection 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon. Any such cure shall not relieve any
Lender from liability for breaching its contractual obligations hereunder and
(B) timely funds the next Revolving Loan required to be funded by such Lender or
makes the next reimbursement required to be made by such Lender.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrower shall not be required to pay, such Lender’s portion of
the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations

 

20



--------------------------------------------------------------------------------

occurs pursuant to subsection 1.11(e)(ii), during the period of time that such
reallocation remains in effect, the Letter of Credit Fee payable with respect to
such reallocated portion shall be payable to (A) all Revolving Lenders based on
their pro rata share of such reallocation or (B) to the L/C Issuer for any
remaining portion not reallocated to any other Revolving Lenders.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion, on E-Systems.

ARTICLE II -

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans.

The obligation of each Lender to make its initial Loans and of each L/C Issuer
to Issue, or cause to be Issued, the initial Letters of Credit on the Closing
Date hereunder is subject to satisfaction of the following conditions in a
manner satisfactory to Agent:

(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form mutually
acceptable to the Borrower and Agent;

(b) Revolving Loans; Letters of Credit. On the Closing Date, no Revolving Loans
shall be advanced and no Letters of Credit shall be issued.

(c) Closing Date Acquisition. The Closing Date Acquisition shall be consummated
concurrently with the initial extension of credit under this Agreement in
accordance with the Purchase Agreement delivered to Agent (without any
amendment, modification or waiver of any of the provisions thereof that would be
materially adverse to the Lenders without the consent of Agent).

(d) Related Transactions. The Related Transactions shall have closed in the
manner contemplated by the Related Agreements. Agent shall have received
evidence that the Borrower shall have received not less than $105,000,000 (less
the fair market value, not to exceed $25,000,000, of common stock in the
Borrower which is paid as consideration for the Closing Date Acquisition) in
gross proceeds from the issuance of equity and/or the 2019 Convertible Notes.

(e) Leverage. The Borrower shall have delivered evidence to the satisfaction of
Agent demonstrating that: (i) the Leverage Ratio as of the last day of the
fiscal quarter ended March 31, 2012, after giving pro forma effect to the
consummation of the Related Transactions, payment of all costs and expenses in
connection therewith, funding of the initial Loans and

 

21



--------------------------------------------------------------------------------

Issuance of the initial Letters of Credit, shall be not greater than 4.35:1.00;
and (ii) the Senior Leverage Ratio as of the last day of the fiscal quarter
ended March 31, 2012, after giving pro forma effect to the consummation of the
Related Transactions, payment of all costs and expenses in connection therewith,
funding of the initial Loans and Issuance of the initial Letters of Credit,
shall be not greater than 2.00:1.00, in each case assuming average working
capital levels.

(f) Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding pending or threatened in any court or before any
arbitrator or Governmental Authority that challenges this Agreement, any other
Loan Document or the extension of credit under this Agreement on the Closing
Date.

(g) Material Adverse Effect. Since December 31, 2011, other than as disclosed in
the public filings of the Borrower prior to the date hereof, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect. As used in this subsection 2.1(g),
“Material Adverse Effect” means any change, event, development or effect with
respect to the Borrower, the Acquired Business or one or more of their
Subsidiaries (collectively, the “Relevant Entities”) that, individually or in
the aggregate, has a material adverse effect on the business, assets,
operations, results of operations or financial condition of the Relevant
Entities, taken as a whole, other than any change, event, development or effect
that results from: (i) general economic conditions in any of the markets in
which the Relevant Entities operate; (ii) any change in the financial, banking,
currency or capital markets in the United States; (iii) changes in law, GAAP or
other applicable accounting standards or the interpretations thereof, in each
case that are proposed, approved or enacted after the date of the Purchase
Agreement; (iv) acts of God or other calamities in the United States, including
the engagement by any country in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence or threatened
occurrence of any military or terrorist attack, in each case occurring after the
date of the Purchase Agreement; (v) any actions taken, or failures to take
action, or such other changes or events, in each case, to which any Relevant
Entity has specifically consented in advance in writing; (vi) any failure to
meet internal projections relating to the Relevant Entities (it being understood
that the underlying causes of, or factors contributing to, the failure to meet
such projections may be taken into account in determining whether a Material
Adverse Effect has occurred); or (vii) the announcement or pendency of, or the
taking of any action specifically required by the Purchase Agreement and the
other agreements contemplated thereby, including by reason of the identity of
Acquiror (as defined in the Purchase Agreement) or any communication by Acquiror
regarding the plans or intentions of Acquiror with respect to the conduct of
business of the Company (as defined in the Purchase Agreement) and its
Subsidiaries and including the resignation or termination of any employee
following the announcement of the transactions contemplated hereby, in the case
of clauses (i), (ii), (iii) and (iv), other than to extent such changes, events,
developments or effects disproportionately impact the Relevant Entities relative
to the other companies in the industry in which the Relevant Entities operate;
or (B) materially impairs or delays the ability of the Relevant Entities to
consummate the transactions contemplated by the Purchase Agreement.

2.2 Conditions to All Borrowings.

 

22



--------------------------------------------------------------------------------

Except as otherwise expressly provided herein, no Lender or L/C Issuer shall be
obligated to fund any Loan or incur any Letter of Credit Obligation, if, as of
the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Revolving Lenders have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect;

(b) other than on the Closing Date, any Default or Event of Default has occurred
and is continuing or would result immediately after giving effect to any Loan
(or the incurrence of any Letter of Credit Obligation), and Agent or Required
Revolving Lenders shall have determined not to make any Loan or incur any Letter
of Credit Obligation as a result of that Default or Event of Default; and

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance.

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance of Agent’s
Liens, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents. Notwithstanding the provisions of subsection 2.2(a) to the contrary,
the only representations and warranties related to the Acquired Business the
accuracy of which shall be a condition to the initial funding of the Loans on
the Closing Date shall be (i) such of the representations and warranties
regarding the Acquired Business or its Subsidiaries in the Purchase Agreement
that are material to the interests of the Secured Parties, but only to the
extent that any Credit Party or their Affiliates have the right to terminate
their obligations under, and/or the right not to consummate the Closing Date
Acquisition in accordance with, the Purchase Agreement as a result of the
failure of such representations and warranties to be true and correct and
(ii) the representations and warranties listed in the Funds Certain Provisions.

ARTICLE III -

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

3.1 Corporate Existence and Power.

 

23



--------------------------------------------------------------------------------

Each Credit Party and each of their respective Subsidiaries:

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and, to the extent applicable, in
good standing under the laws of the jurisdiction of its incorporation,
organization or formation, as applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals necessary (i) to own its assets, carry on its
business and (ii) execute, deliver, and perform its obligations under, the Loan
Documents to which it is a party;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (b)(i), (c) or (d), to the extent
that the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention.

The execution, delivery and performance by each of the Credit Parties of this
Agreement and by each Credit Party and each of their respective Subsidiaries of
any other Loan Document to which such Person is party, have been duly authorized
by all necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(c) violate any material Requirement of Law in any material respect.

3.3 Governmental Authorization.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party or any Subsidiary of any Credit Party of this
Agreement, any other Loan Document except (a) for recordings and filings in
connection with the Liens granted to Agent under the Collateral Documents and
(b) those obtained or made on or prior to the Closing Date.

3.4 Binding Effect.

 

24



--------------------------------------------------------------------------------

This Agreement and each other Loan Document to which any Credit Party or any
Subsidiary of any Credit Party is a party constitute the legal, valid and
binding obligations of each such Person which is a party thereto, enforceable
against such Person in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally, concepts of reasonableness and general equitable
principles.

3.5 Litigation.

Except as specifically disclosed in Schedule 3.5, there are no actions, suits,
proceedings, claims or disputes pending, or to the knowledge of each Credit
Party, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, against any Credit Party, any Subsidiary of any
Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement or any other Loan Document;
or

(b) would reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of $5,000,000;

(c) seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect; or

(d) seek to unwind or rescind any Related Agreement or any transaction
contemplated thereby.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, no Credit Party or any Subsidiary of any Credit Party is
the subject of an audit or, to each Credit Party’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any Requirement
of Law.

3.6 No Default.

No Default or Event of Default exists or would immediately result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the Related Transactions.
No Credit Party and no Subsidiary of any Credit Party is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

3.7 ERISA Compliance.

Schedule 3.7 sets forth, as of the Closing Date, a complete and correct list of,
and that separately identifies, (a) all Title IV Plans and (b) all Multiemployer
Plans. Each Benefit Plan,

 

25



--------------------------------------------------------------------------------

and each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law so qualifies. Except
for those that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Credit Party, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Credit Party incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur. On the Closing Date, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding.

3.8 Use of Proceeds; Margin Regulations.

The proceeds of the Loans are intended to be and shall be used solely for the
purposes set forth in and permitted by Section 4.10, and are intended to be and
shall be used in compliance with Section 5.8. No Credit Party and no Subsidiary
of any Credit Party is engaged principally, or as one of its important
activities, in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock. Proceeds of the
Loans shall not be used for the purpose of purchasing or carrying Margin Stock.
As of the Closing Date, except as set forth on Schedule 3.8, no Credit Party and
no Subsidiary of any Credit Party owns any Margin Stock.

3.9 Ownership of Property; Liens.

As of the Closing Date, the Real Estate listed in Schedule 3.9 constitutes all
of the Real Estate of each Credit Party and each of their respective
Subsidiaries. Each of the Credit Parties and each of their respective
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all Real Estate, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, that are material to its business, except, with respect to
leasehold interests, minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
property for its intended purpose. None of the Property of any Credit Party or
any Subsidiary of any Credit Party is subject to any Liens other than Permitted
Liens. As of the Closing Date, Schedule 3.9 also describes any material purchase
options, rights of first refusal or other similar contractual rights that have
been granted to or by any Credit Party or any Subsidiary of any Credit Party
with respect to any Real Estate. All material permits required to have been
issued or appropriate to enable the owned Real Estate to be lawfully occupied
and used for all of the purposes for which it is currently occupied and used
have been lawfully issued and are in full force and effect. All material permits
required to have been issued or appropriate to enable the leased Real Estate
that is material to the business of the Borrower and its Subsidiaries to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.

3.10 Taxes.

Except as set forth in Schedule 3.10, all federal and all material state, local
and foreign income and franchise and other material tax returns, reports and
statements (collectively, the

 

26



--------------------------------------------------------------------------------

“Tax Returns”) required to be filed by any Tax Affiliate have been filed with
the appropriate Governmental Authorities, all such Tax Returns are true and
correct in all material respects, and all material taxes, assessments and other
governmental charges and impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP. Except as set forth in Schedule 3.10, as of the Closing Date, no material
Tax Return is under audit or examination by any Governmental Authority and no
notice of any material audit or examination or any assertion of any material
claim for Taxes has been given or made by any Governmental Authority. No Tax
Affiliate has participated in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b) (other than any reportable transaction
due to a significant book-tax difference under Treasury Regulation
Section 1.6011-4(b) prior to its amendment by Treasury Decision 9350, July 31,
2007) or has been a member of an affiliated, combined or unitary group other
than the group of which a Tax Affiliate is the common parent.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheets of the Borrower and its
Subsidiaries and the Acquired Business and its Subsidiaries each dated
December 31, 2011, and the related audited consolidated statements of income or
operations, shareholders’ equity and cash flows for the Fiscal Year ended on
that date and (ii) the unaudited interim consolidated balance sheets of the
Borrower and its Subsidiaries and the Acquired Business and its Subsidiaries
each dated March 31, 2012 and the related unaudited consolidated statements of
income, shareholders’ equity and cash flows for the three fiscal months then
ended:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the consolidated financial condition
of the Borrower and its Subsidiaries and the Acquired Business and its
Subsidiaries, respectively, as of the dates thereof and results of operations
for the periods covered thereby.

(b) The pro forma unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2012 delivered on the Closing Date was prepared by
the Borrower giving pro forma effect to the funding of the Loans and Related
Transactions, was based on the unaudited consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries and the Acquired Business and its
Subsidiaries each dated March 31, 2012, and was prepared in accordance with
GAAP, with only such adjustments thereto as would be required in a manner
consistent with GAAP.

(c) Since December 31, 2011, there has been no Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on or prior to the Closing Date, are
based on assumptions believed by the Borrower to be fair and reasonable in light
of current market conditions, it being acknowledged and agreed by Agent and
Lenders that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may differ from the projected results.

3.12 Environmental Matters.

Except as set forth in Schedule 3.12 or except which would not reasonably be
expected to result in, either individually or in the aggregate, Material
Environmental Liabilities to the Credit Parties and their Subsidiaries, (a) the
operations of each Credit Party and each Subsidiary of each Credit Party are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary of any Credit Party is
party to, and no Credit Party and no Subsidiary of any Credit Party and no Real
Estate currently (or to the knowledge of any Credit Party previously) owned,
leased, subleased, operated or otherwise occupied by any such Person is subject
to or the subject of, any Contractual Obligation or any pending (or, to the
knowledge of any Credit Party, threatened) order, action, investigation, suit,
proceeding, audit, claim, demand, dispute or notice of violation or of potential
liability or similar notice relating in any manner to any Environmental Law and
any Credit Party, (c) no Lien in favor of any Governmental Authority securing,
in whole or in part, Environmental Liabilities has attached to any Real Estate
of any Credit Party or any Subsidiary of any Credit Party and, to the knowledge
of any Credit Party, no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such
Property, (d) no Credit Party and no Subsidiary of any Credit Party has caused
or suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate, (e) all Real Estate currently (or to the knowledge of any Credit Party
previously during its period of ownership, lease, sublease, operation or
occupation) owned, leased, subleased, operated or otherwise occupied by any such
Credit Party and each Subsidiary of each Credit Party is free of contamination
by any Hazardous Materials and (f) no Credit Party and no Subsidiary of any
Credit Party (i) is or has been engaged in, or has permitted any current or
former tenant to engage in, operations in violation of any Environmental Law or
(ii) knows of any violation of any Environmental Law, including receipt of any
information request or notice of potential responsibility under the
Comprehensive Environmental Response, Compensation and Liability Act or similar
Environmental Laws relating to any Credit Party or any Subsidiary of a Credit
Party.

3.13 Regulated Entities.

No Credit Party, is (a) an “investment company” within the meaning of the
Investment Company Act of 1940 or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other federal or state statute, rule or

 

28



--------------------------------------------------------------------------------

regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its obligations under the Loan Documents.

3.14 Solvency.

Both before and immediately after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower, (c) the consummation of the Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, the Credit Parties taken as a whole are Solvent.

3.15 Labor Relations.

There are no strikes, work stoppages, slowdowns or lockouts existing, pending
(or, to the knowledge of any Credit Party, threatened) against or involving any
Credit Party or any Subsidiary of any Credit Party, except for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.15, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Credit
Party or any Subsidiary of any Credit Party, (b) no petition for certification
or election of any such representative is existing or pending with respect to
any employee of any Credit Party or any Subsidiary of any Credit Party and
(c) no such representative has sought certification or recognition with respect
to any employee of any Credit Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property.

Each Credit Party and each Subsidiary of each Credit Party owns, or is licensed
to use, all Intellectual Property necessary to conduct its business as currently
conducted except as set forth in Schedule 3.16 and except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Except as set forth in Schedule 3.16, to the knowledge of each Credit Party,
(a) the conduct and operations of the businesses of each Credit Party and each
Subsidiary of each Credit Party does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Credit
Party or any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as cannot reasonably be expected to affect
the Loan Documents and the transactions contemplated therein and would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees.

Except as disclosed on Schedule 3.17 and except for fees payable to Agent and
Lenders, none of the Credit Parties or any of their respective Subsidiaries has
any obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

3.18 Insurance.

 

29



--------------------------------------------------------------------------------

Each of the Credit Parties and each of their respective Subsidiaries and their
respective Properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses, of similar size and character as the business of
the Credit Parties and, to the extent relevant, owning similar Properties in
localities where such Person operates. A true and complete listing of such
insurance, including issuers, coverages and deductibles, as of the Closing Date
has been provided to Agent.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock.

Except as set forth in Schedule 3.19, as of the Closing Date, no Credit Party
and no Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is
engaged in any joint venture or partnership with any other Person. All issued
and outstanding Stock and Stock Equivalents of each of the Credit Parties and
each of their respective Subsidiaries are duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than, with
respect to the Stock and Stock Equivalents of the Borrower and Subsidiaries of
the Borrower, those in favor of Agent, for the benefit of the Secured Parties.
All such securities were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. As of the Closing Date, all
of the issued and outstanding Stock of each Credit Party (other than the
Borrower) and each Subsidiary of each Credit Party is owned by each of the
Persons and in the amounts set forth in Schedule 3.19. Except as set forth in
Schedule 3.19, there are no pre-emptive or other outstanding rights to purchase,
options, warrants or similar rights or agreements pursuant to which any Credit
Party may be required to issue, sell, repurchase or redeem any of its Stock or
Stock Equivalents or any Stock or Stock Equivalents of its Subsidiaries other
than in connection with a sale of such Subsidiary permitted hereunder. Set forth
in Schedule 3.19 is a true and complete organizational chart of the Borrower and
all of its Subsidiaries as of the Closing Date.

3.20 Jurisdiction of Organization; Chief Executive Office.

Schedule 3.20 lists each Credit Party’s jurisdiction of organization, legal name
and organizational identification number, if any, and the location of such
Credit Party’s chief executive office or sole place of business, in each case as
of the date hereof, and such Schedule 3.20 also lists all jurisdictions of
organization and legal names of such Credit Party for the five years preceding
the Closing Date.

3.21 Deposit Accounts and Other Accounts.

Schedule 3.21 lists all banks and other financial institutions at which any
Credit Party maintains deposit or other accounts as of the Closing Date, and
such Schedule correctly identifies the name in which each account is held, a
brief description of the purpose of each account, and the complete account
number therefor.

3.22 Bonding.

Except as set forth in Schedule 3.22, as of the Closing Date, no Credit Party is
a party to or bound by any surety bond agreement, indemnification agreement for
any surety bond agreement or bonding requirement with respect to products or
services sold by it.

 

30



--------------------------------------------------------------------------------

3.23 Purchase Agreement.

As of the Closing Date, the Borrower has delivered to Agent a complete and
correct copy of the Purchase Agreement (including all schedules, exhibits,
amendments, supplements, modifications and assignments. As of the Closing Date,
no Credit Party and, to each Credit Party’s knowledge, no other Person party
thereto is in default in the performance or compliance with any provisions
thereof. The Purchase Agreement complies in all material respects with, and the
Closing Date Acquisition has been consummated in all material respects in
accordance with, all applicable Requirements of Law. The Purchase Agreement is
in full force and effect as of the Closing Date and has not been terminated,
rescinded or withdrawn.

3.24 Status of Bender Medsystems.

Bender Medsystems, Inc., a California corporation (“Bender Medsystems”), is a
Subsidiary of Borrower that is dormant, is not engaged in any business
activities, does not own any Property and does not have any material liabilities
other than as described on Schedule 5.5.

3.25 Full Disclosure.

The statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Subsidiaries in
connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Credit Party to Agent or the
Lenders prior to the Closing Date), do not contain, when taken as a whole, any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

3.26 Foreign Assets Control Regulations and Anti-Money Laundering.

Each Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as administered or promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it. No Credit
Party and no Subsidiary or Affiliate of a Credit Party (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.

3.27 Patriot Act.

 

31



--------------------------------------------------------------------------------

The Credit Parties, each of their Subsidiaries and each of their Affiliates are
in compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department and any
other enabling legislation or executive order relating thereto, (b) the Patriot
Act and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

3.28 Healthcare Regulatory Matters.

(a) The Credit Parties hold, and are operating in compliance with, such material
permits, registrations, licenses, franchises, approvals, authorizations and
clearances of the U.S. Food and Drug Administration (“FDA”), if any, required
for the conduct of their business as currently conducted (collectively, the “FDA
Permits”), and all such FDA Permits, if any, are in full force and effect. The
Credit Parties have fulfilled and performed, in all material respects, all of
their obligations with respect to the FDA Permits, and no event has occurred
which allows, or after notice or lapse of time would allow, revocation or
termination thereof or results in any other impairment of the rights of the
holder of any FDA Permit.

(b) The Credit Parties, and each of their licensed employees and contractors,
are in compliance in all material respects with all applicable Healthcare Laws.
Except as disclosed to Agent from time to time pursuant to Section 4.3, the
Credit Parties have not received notice of any pending or threatened claim,
suit, proceeding, hearing, enforcement, audit, inspection, investigation,
arbitration or other action from the FDA or any other applicable Governmental
Authority or applicable foreign regulatory agency with jurisdiction over the
Credit Parties, alleging that any operation or activity of the Credit Parties is
in violation of any applicable Healthcare Law, in each case, which would
reasonably be expected to have a Material Adverse Effect on the Borrower and its
Subsidiaries taken as a whole.

(c) All applications, notifications, submissions, information, claims, reports
and statistics, and other data and conclusions derived therefrom, utilized as
the basis for or submitted in connection with any and all requests for a FDA
Permit or other permit or license from the FDA or other Governmental Authority
with jurisdiction over the Credit Parties and relating to the Credit Parties,
their business and their products, when submitted to the FDA or other
Governmental Authority were true, complete and correct in all material respects
as of the date of submission and any necessary or required material updates,
changes, corrections or modification to such applications, submissions,
information and data have been timely submitted to the FDA or other Governmental
Authority.

(d) Except as set forth in Schedule 3.28, since December 31, 2011, the Credit
Parties have not had any product or manufacturing site (whether owned by the
Credit Parties or that of a contract manufacturer) subject to a Governmental
Authority (including FDA) shutdown or import or export prohibition, nor received
any FDA Form 483 or other

 

32



--------------------------------------------------------------------------------

Governmental Authority notice of inspectional observations (other than with
respect to routine inspections that are not related to any actual or potential
violation of a Requirement of Law), “warning letters,” “untitled letters” or
requests or requirements to make material changes to any of the Credit Parties’
products, or similar correspondence or notice from the FDA or other Governmental
Authority with jurisdiction over the Credit Parties in respect of the Credit
Parties’ business and alleging or asserting noncompliance with any applicable
law, permit or such requests or requirements of such Governmental Authority,
and, to the knowledge of the Credit Parties, neither the FDA nor any such
Governmental Authority is considering such action, in each case, which would
reasonably be expected to have a Material Adverse Effect on the Borrower and its
Subsidiaries taken as a whole.

(e) Except as set forth in Schedule 3.28, there are no recalls, field
notifications, field corrections, field safety corrective actions, market
withdrawals or replacements, safety alerts or other notice of action relating to
an alleged lack of safety, efficacy, or regulatory compliance of the Credit
Parties’ products (“Safety Notices”) or, to the Credit Parties’ knowledge,
material product complaints with respect to the Credit Parties’ products, and to
the Credit Parties’ knowledge, there are no facts that would be reasonably
likely to result in (i) a material Safety Notice with respect to the Credit
Parties’ products, (ii) a material change in labeling of any of the Credit
Parties’ products; or (iii) a termination or suspension of marketing or testing
of any of the Credit Parties’ products, in each case, which would reasonably be
expected to have a Material Adverse Effect on the Borrower and its Subsidiaries
taken as a whole.

(f) None of the Credit Parties is the subject of any pending or, to the Credit
Parties’ knowledge, threatened investigation in respect of the Credit Parties or
their products, by the FDA pursuant to its “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56 Fed. Reg.
46191 (September 10, 1991) and any amendments thereto and neither the Credit
Parties nor any of their officers, employees or agents has been convicted of any
crime or engaged in any conduct that could result in a material debarment or
exclusion (i) under 21 U.S.C. Section 335a, or (ii) under any similar law
applicable to the Credit Parties, in each case, which would reasonably be
expected to have a Material Adverse Effect on the Borrower and its Subsidiaries
taken as a whole. As of the date hereof, no claims, actions, proceedings or
investigations that would reasonably be expected to result in such a material
debarment or exclusion are pending or threatened against the Credit Parties or
any of their officers, employees or agents.

(g) Except as set forth in Schedule 3.28, the Credit Parties, and the managers,
officers, employees and agents of the Credit Parties, have not been convicted of
any crime or engaged in any conduct that could result in a material debarment or
exclusion (i) under 21 U.S.C. § 335a, or (ii) any similar state law, rule or
regulation. As of the date hereof, no claims, actions, proceedings or
investigations that would reasonably be expected to result in such a material
debarment or exclusion are pending or threatened against the Credit Parties, or
the managers, officers, employees or agents of the Credit Parties.

 

33



--------------------------------------------------------------------------------

ARTICLE IV -

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification, yield protection, tax gross-up and expense reimbursement
Obligations to the extent no claim giving rise thereto has been asserted) shall
remain unpaid or unsatisfied:

4.1 Financial Statements.

Each Credit Party shall maintain, and shall cause each of its Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit the preparation of financial statements in
conformity with GAAP (provided that monthly financial statements shall not be
required to have footnote disclosures and are subject to normal year-end
adjustments). The Borrower shall deliver to Agent and each Lender by Electronic
Transmission and in detail reasonably satisfactory to Agent and the Required
Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of (i) the audited consolidated balance sheets of the
Borrower and each of its Subsidiaries as at the end of such Fiscal Year, the
related consolidated statements of income or operations and shareholders’ equity
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, and accompanied by the report of
any “Big Four” or other nationally-recognized independent certified public
accounting firm reasonably acceptable to Agent which report shall (A) contain an
opinion (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit), stating
that such consolidated financial statements present fairly in all material
respects the financial position for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years and (B) not include any
explanatory paragraph expressing substantial doubt as to going concern status
and (ii) the unaudited consolidating balance sheets of the Borrower and each of
its Subsidiaries as at the end of such Fiscal Year and the related consolidating
statements of income or operations for such Fiscal Year, setting forth, in each
case, in comparative form the figures for the previous Fiscal Year, all
certified on behalf of the Borrower by an appropriate Responsible Officer of the
Borrower as being complete and correct and fairly presenting, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of the Borrower and its Subsidiaries; and

(b) as soon as available, but not later than forty-five (45) days after the end
of each of the first three Fiscal Quarter of each Fiscal Year, a copy of (i) the
unaudited consolidated and consolidating balance sheets of the Borrower and each
of its Subsidiaries, (ii) the related consolidated and consolidating statements
of income or operations and (iii) the related consolidated cash flows, in each
case, as of the end of such Fiscal Quarter and for the portion of the Fiscal
Year then ended, all certified on behalf of the Borrower by an appropriate
Responsible Officer of the Borrower as being complete and correct and fairly
presenting, in all material respects, in accordance with GAAP, the financial
position and the results of operations of the Borrower and its Subsidiaries,
subject to normal year-end adjustments and absence of footnote disclosures.

 

34



--------------------------------------------------------------------------------

4.2 Certificates; Other Information.

The Borrower shall furnish to Agent and each Lender by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, describing the operations and financial condition of the
Borrower and its Subsidiaries for the portion of the Fiscal Year then ended (or
for the Fiscal Year then ended in the case of annual financial statements), and
(ii) a report setting forth in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year and the corresponding
figures from the most recent projections for the current Fiscal Year delivered
pursuant to subsection 4.2(d) and discussing the reasons for any significant
variations, it being understood that the management discussion and analysis
provided in the Borrower’s Annual Report on Form 10-K or Form 10-Q shall be
deemed to satisfy the obligations of this subsection 4.2(a);

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b), certified on behalf of the Borrower
by a Responsible Officer of the Borrower;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its public shareholders or other public
equity holders, as applicable;

(d) as soon as available and in any event no later than seventy-five (75) days
after the last day of each Fiscal Year of the Borrower (and with respect to the
first Fiscal Year following the Closing Date, no later than ninety (90) days
after the last day of such Fiscal Year of the Borrower), projections of the
Borrower and its Subsidiaries’ consolidated financial performance for the
forthcoming Fiscal Year on a quarter by quarter basis;

(e) promptly after the receipt thereof by the Borrower or any of its respective
subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;

(f) from time to time, if Agent determines that obtaining appraisals is
necessary in order for Agent or any Lender to comply with applicable laws or
regulations (including any appraisals required to comply with FIRREA), and at
any time if a Default or an Event of Default shall have occurred and be
continuing, Agent may, or may require the Borrower to, in either case at the
Borrower’s expense, obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then current fair market value of
all or any portion of the personal property of any Credit Party or any
Subsidiary of any Credit Party and the fair market value or such other value as
determined by Agent (for example, replacement cost for purposes of Flood
Insurance) of any Real Estate of any Credit Party or any Subsidiary of any
Credit Party;

 

35



--------------------------------------------------------------------------------

(g) no later than ninety (90) days after the end of each Fiscal Year, a
certificate of a Responsible Officer of the Borrower setting forth in reasonable
detail any Margin Stock owned by each Credit Party and each Subsidiary of each
Credit Party as of the last day of such Fiscal Year;

(h) promptly, such additional business, financial, corporate affairs and other
information as Agent may from time to time reasonably request; and

(i) no later than ten (10) days after the end of each Fiscal Quarter during
which there is a change to the organizational structure of the Borrower or its
Subsidiaries, a true and complete organizational chart of the Borrower and all
of its Subsidiaries.

4.3 Notices.

The Borrower shall notify promptly Agent and each Lender of each of the
following (and in no event later than four (4) Business Days after a Responsible
Officer becomes aware thereof):

(a) the occurrence or existence of any Default or Event of Default that is
continuing;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c) the filing or commencement of, or any material development in, any
litigation, investigation, proceeding or suspension which may exist at any time
between any Credit Party or any Subsidiary of any Credit Party and any
Governmental Authority which would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party
(i) in which the amount of damages claimed is $2,000,000 or more, (ii) in which
injunctive or similar relief is sought and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (iii) in which the
relief sought is an injunction or other stay of the performance of this
Agreement, any other Loan Document or any Related Agreement;

(e) (i) the receipt by any Credit Party of any notice of violation of, or
potential liability under, any Environmental Law or similar notice, which would
reasonably be expected to result in Environmental Liabilities exceeding
$2,000,000 in the aggregate, (ii)(A) unpermitted Releases, (B) the existence of
any condition that could reasonably be expected to result in violations of or
Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or Liability under any Environmental Law
which, in the case of

 

36



--------------------------------------------------------------------------------

clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Environmental Liabilities exceeding
$2,000,000 in the aggregate, (iii) the receipt by any Credit Party of
notification that any Real Estate of any Credit Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iv) any proposed acquisition or lease of Real Estate, if such
acquisition or lease would have a reasonable likelihood of resulting in
Environmental Liabilities exceeding $2,000,000 in the aggregate;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA or intent to terminate any Title IV
Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

(g) [reserved];

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent; and

(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income,
franchise or other material taxes with respect to any Tax Affiliate and (ii) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower, setting forth details
of the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time. Each notice
under subsection 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.

 

37



--------------------------------------------------------------------------------

4.4 Preservation of Corporate Existence, Etc.

Each Credit Party shall, and shall cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except (i) as permitted by Section 5.3
and (ii) that any Subsidiary of the Borrower may liquidate or dissolve or change
its legal form if the Borrower determines in good faith that such action is in
the best interests of the Borrower and not materially disadvantageous to the
Lenders;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except as permitted by Sections 5.2 and 5.3 and except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and

(e) conduct its business and affairs without material infringement of or
interference with any material Intellectual Property of any other Person in any
material respect and comply in all respects with the terms of its IP Licenses.

4.5 Maintenance of Property.

Each Credit Party shall maintain, and shall cause each of its Subsidiaries to
maintain, and preserve all its Property which is used or useful in its business
in good working order and condition, ordinary wear and tear excepted, and shall
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; provided that
nothing in this Section 4.5 shall prevent sales of property, consolidations or
mergers in accordance with Sections 5.2 and 5.3.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries

 

38



--------------------------------------------------------------------------------

(including policies of life, fire, theft, product liability, public liability,
Flood Insurance, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrower) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
similar size and character to the business of the Credit Parties and (ii) cause
all such insurance relating to any Property or business of any Credit Party to
name Agent as additional insured or lenders loss payee as agent for the Lenders,
as appropriate. All policies of insurance on real and personal Property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent and naming
Agent as lenders loss payee as agent for the Lenders). Such endorsement, or an
independent instrument furnished to Agent, will provide, to the extent
reasonably obtainable, that the insurance companies will give Agent (i) at least
30 days’ (or such shorter period as agreed to by Agent) prior written notice
before any such policy or policies of insurance shall be canceled for reasons
other than nonpayment of premium and (ii) at least 10 days’ (or such shorter
period as agreed to by Agent) prior written notice before any such policy or
policies of insurance shall be canceled for nonpayment of premium. Reimbursement
under any liability insurance maintained by such Credit Party pursuant to this
Section 4.6 may be paid directly to the Person who shall have incurred liability
covered by such insurance. In case of any loss involving damage to real
property, equipment or inventory, such Credit Party shall make or cause to be
made the necessary repairs to or replacements of such real property, equipment
or inventory, and any proceeds of insurance maintained by such Credit Party
pursuant to this Section 4.6 and received by Agent shall be released to such
Credit Party as reimbursement for the costs of such repairs or replacements;
provided that at the request of Agent, upon the occurrence and during the
continuance of any Event of Default, all insurance payments in respect of such
equipment or inventory shall be paid to and applied by Agent as specified in
subsection 1.10(c). Notwithstanding the requirements in this subsection 4.6(a),
Federal Flood Insurance shall not be required for (x) Real Estate not located in
a Special Flood Hazard Area, or (y) Real Estate located in a Special Flood
Hazard Area in a community that does not participate in the National Flood
Insurance Program.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may purchase insurance at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests, including interests
in the Credit Parties’ and their Subsidiaries’ properties. Agents shall endeavor
to provide prompt notice to the Borrower if Agent shall elect to purchase
insurance pursuant to this subsection 4.6(b); provided that Agent shall have no
liability to any Credit Party for the failure to provide any such notice. This
insurance may, but need not, protect the Credit Parties’ and their Subsidiaries’
interests. The coverage that Agent purchases may not pay any claim that any
Credit Party or any Subsidiary of any Credit Party makes or any claim that is
made against such Credit Party or any Subsidiary in connection with said
Property. The Borrower may later cancel any insurance purchased by Agent, but
only after providing Agent with evidence that there has been obtained insurance
as required by this Agreement. If Agent purchases insurance, the Credit Parties
will be responsible for the out-of-pocket costs of that insurance, including
interest and any other charges Agent may incur in connection with the placement
of insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance shall be added to the Obligations. The
costs of the insurance may be more than the cost of insurance the Borrower may
be able to obtain on its own.

 

39



--------------------------------------------------------------------------------

4.7 Payment of Obligations.

Each Credit Party shall, and shall cause each of its Subsidiaries to, pay,
discharge and perform as the same shall become due and payable or required to be
performed:

(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its Property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(b) all lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its Property unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the imposition
or enforcement of any Lien and for which adequate reserves in accordance with
GAAP are being maintained by such Person;

(c) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, including the Related Agreements, except where the failure
to perform would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect; and

(d) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.

4.8 Compliance with Laws.

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, except where the failure to comply would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.9 Inspection of Property and Books and Records.

Each Credit Party shall maintain and shall cause each of its Subsidiaries to
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Person. Each Credit Party shall, and shall cause each of its Subsidiaries to,
with respect to each owned, leased, or controlled property, during normal
business hours and upon reasonable advance notice (unless an Event of Default
shall have occurred and be continuing, in which event no notice shall be
required and Agent shall have access at any and all times during the continuance
thereof): (a) provide access to such property to Agent and any of its Related
Persons and (b) permit Agent and any of its Related Persons to conduct field
examinations, audit, inspect, and make extracts and copies from all of such
Credit Party’s books and records, and evaluate and make physical verifications
and appraisals of the

 

40



--------------------------------------------------------------------------------

Inventory and other Collateral in any manner and through any medium that Agent
considers advisable in its reasonable discretion, in each instance, (x) at the
Credit Parties’ expense and (y) unless an Event of Default shall have occurred
and be continuing, twice per calendar year; provided the Credit Parties shall
only be obligated to reimburse Agent for the reasonable and documented
out-of-pocket expenses of one such field examination, audit and inspection per
calendar year or more frequently if an Event of Default has occurred and is
continuing. Any Lender may accompany Agent or its Related Persons in connection
with any inspection (i) at such Lender’s expense if no Event of Default has
occurred and is continuing and (ii) at Borrower’s expense if an Event of Default
has occurred and is continuing.

4.10 Use of Proceeds.

The Borrower shall use the proceeds of the Loans solely as follows: (a) first,
to refinance on the Closing Date Prior Indebtedness and then to pay on the
Closing Date a portion of the purchase price for the Closing Date Acquisition,
(b) to pay costs and expenses of the Related Transactions and costs and expenses
required to be paid pursuant to Section 2.1, and (c) for working capital,
capital expenditures and other general corporate purposes not in contravention
of any Requirement of Law and not in violation of this Agreement.

4.11 Cash Management Systems.

Each Credit Party shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements with
respect to each deposit, securities, commodity or similar account maintained by
such Person (other than (a) any payroll account, (b) petty cash accounts,
amounts on deposit in which do not exceed $100,000 in the aggregate at any one
time, (c) withholding tax, fiduciary and trust accounts, and (d) other deposit
accounts and securities accounts, amounts on deposit in which do not exceed
$500,000 in the aggregate at any one time) as of and after the Closing Date.
Agent shall not deliver any notice of sole control with respect to any such
Control Agreement unless an Event of Default has occurred and is continuing.

4.12 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain, when
taken as a whole, any untrue statement of a material fact and do not and will
not omit to state any material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made,
and will promptly disclose to Agent and the Lenders and correct any defect or
error that may be discovered therein or in any Loan Document or in the
execution, acknowledgement or recordation thereof.

(b) Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the

 

41



--------------------------------------------------------------------------------

Properties, rights or interests covered by any of the Collateral Documents in
accordance with, and to the extent required by, the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby
(excluding, unless an Event of Default has occurred and is continuing, any
leasehold mortgage or other Lien granted in a lease), and (iv) to better assure,
convey, grant, assign, transfer, preserve, protect and confirm to the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document. Without limiting the generality of the
foregoing and except as otherwise approved in writing by Required Lenders, the
Credit Parties shall cause each of their Subsidiaries (other than Bender
Medsystems and any Excluded Foreign Subsidiary) to guaranty the Obligations and
to cause each such Subsidiary to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth, all of such Subsidiary’s Property to secure such guaranty. Furthermore
and except as otherwise approved in writing by Required Lenders, each Credit
Party shall, and shall cause each of its Subsidiaries (other than Bender
Medsystems and any Excluded Foreign Subsidiary) to, pledge all of the Stock and
Stock Equivalents of each of its Domestic Subsidiaries and First Tier Foreign
Subsidiaries (provided that with respect to any First Tier Foreign Subsidiary
that is an Excluded Foreign Subsidiary, such pledge shall be limited to
sixty-five percent (65%) of such First Tier Foreign Subsidiary’s outstanding
voting Stock and Stock Equivalents and one hundred percent (100%) of such First
Tier Foreign Subsidiary’s outstanding non-voting Stock and Stock Equivalents),
in each instance, to Agent, for the benefit of the Secured Parties, to secure
the Obligations. In connection with each pledge of Stock and Stock Equivalents,
the Credit Parties shall deliver, or cause to be delivered, to Agent,
irrevocable proxies and stock powers and/or assignments, as applicable, duly
executed in blank. In the event any Credit Party or any Subsidiary (other than
any Excluded Foreign Subsidiary) of any Credit Party acquires any fee interest
in real property having a fair market value in excess of $250,000,
simultaneously with such acquisition, such Person shall execute and/or deliver,
or cause to be executed and/or delivered, to Agent, (v) an appraisal complying
with FIRREA, (w) within forty-five (45) days of receipt of notice from Agent
that such real property is located in a Special Flood Hazard Area, Federal Flood
Insurance as required by subsection 4.6(a), (x) a fully executed Mortgage, in
form and substance reasonably satisfactory to Agent together with an A.L.T.A.
lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Agent, in form and substance and in an amount (not to exceed
110% of the purchase price of such real property) reasonably satisfactory to
Agent insuring that the Mortgage is a valid and enforceable first priority Lien
on the respective property, free and clear of all defects, encumbrances and
Liens other than Permitted Liens, (y) then current A.L.T.A. surveys, certified
to Agent by a licensed surveyor sufficient to allow the issuer of the lender’s
title insurance policy to issue such policy without a survey exception and
(z) if requested by Agent, an environmental site assessment prepared by a
qualified firm reasonably acceptable to Agent, in form and substance reasonably
satisfactory to Agent. Notwithstanding the foregoing, (i) the Credit Parties
shall not be required to comply with the Real Estate related requirements set
forth in this subsection 4.12(b) with respect to the property located at 890
Embarcadero Drive, West Sacramento, California (the “Sacramento Property”)
unless any Credit Party continues to own the Sacramento Property as of the one
year anniversary of the Closing Date and (ii) no security interest will be
required on any assets where the Agent and the Borrower agree the cost of
perfection is excessive in relation to the benefit afforded thereby. In addition
to the obligations set forth in subsections 4.6(a) and 4.12(b)(w), within
forty-five (45) days after written notice from Agent to the Credit Parties that
any owned real property is located in a Special Flood Hazard Area, the Credit
Parties shall satisfy the Federal Flood Insurance requirements of subsection
4.6(a).

 

42



--------------------------------------------------------------------------------

4.13 Environmental Matters.

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with, and maintain its Real Estate, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with, all applicable Environmental
Laws (including by implementing any Remedial Action necessary to achieve such
compliance) or that is required by orders and directives of any Governmental
Authority except where the failure to comply would not reasonably be expected
to, individually or in the aggregate, result in a Material Environmental
Liability. Without limiting the foregoing, if an Event of Default is continuing
or if Agent at any time has a reasonable basis to believe that there exist
violations of Environmental Laws by any Credit Party or any Subsidiary of any
Credit Party or that there exist any Environmental Liabilities, then each Credit
Party shall, promptly upon receipt of request from Agent, cause the performance
of, and allow Agent and its Related Persons access to such Real Estate for the
purpose of conducting, such reasonably necessary environmental audits and
assessments, and cause the preparation of such reports, in each case as Agent
may from time to time reasonably request. Such audits, assessments and reports,
to the extent not conducted by Agent or any of its Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent.

4.14 Interest Rate Protection.

Within ninety (90) days of the Closing Date, the Borrower shall enter into, and
thereafter maintain, Rate Contracts providing protection against fluctuations in
interest rates with one or more financial institutions with respect to at least
35% of the aggregate principal amount of the Term Loan then outstanding, which
agreements shall provide for not less than a three (3) year term and containing
such other terms as are customary and are reasonably satisfactory to Agent.

4.15 Transfer of Cash to Borrower.

Each Credit Party shall, and shall cause each of its Subsidiaries to, transfer
cash and otherwise make payments to the Borrower in a manner substantially
consistent with the past practices of the Credit Parties as disclosed to Agent
prior to the Closing Date.

ARTICLE V -

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification, yield protection, tax gross-up and expense reimbursement
Obligations to the extent no claim giving rise thereto has been asserted) shall
remain unpaid or unsatisfied:

5.1 Limitation on Liens.

 

43



--------------------------------------------------------------------------------

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its Property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1; provided that
such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required (i) to secure appeals bonds and (ii) in the Ordinary Course of
Business in connection with workers’ compensation, unemployment insurance and
other social security legislation or to secure the performance of tenders,
statutory obligations, surety, stay, customs bonds, bids, leases, governmental
contract, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or to secure liability to insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed;

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances which do not
secure any monetary obligation and do not interfere in any material respect with
the ordinary conduct of the businesses of any Credit Party or any Subsidiary of
any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under subsection 5.5(d); provided that (i) any such Lien
attaches to such Property concurrently with or within one hundred twenty
(120) days after the acquisition thereof, (ii) such Lien attaches solely to the
Property so acquired in such transaction and the proceeds thereof, and (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such Property;

 

44



--------------------------------------------------------------------------------

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(k) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease permitted by this Agreement;

(l) non-exclusive licenses and sublicenses granted by a Credit Party or any
Subsidiary of a Credit Party and leases and subleases (by a Credit Party or any
Subsidiary of a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries;

(m) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under Section 4-208 of the Uniform
Commercial Code;

(n) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(o) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Subsidiary of the Borrower in the
Ordinary Course of Business;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(q) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of such
Person that becomes a Subsidiary after the date hereof (including pursuant to a
Permitted Acquisition) prior to the time such Person becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) such Lien shall only secure
Indebtedness permitted pursuant to subsection 5.5(h);

(r) pledges of cash or Cash Equivalents in the Ordinary Course of Business
securing insurance premiums under insurance policies, in each case, payable to
insurance carriers that provide insurance to the Borrower and its Subsidiaries
in an aggregate amount not to exceed the amount of insurance premiums secured by
such pledges;

(s) Liens attaching solely to cash earnest money deposits in connection with
investments permitted pursuant to Section 5.5;

 

45



--------------------------------------------------------------------------------

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the Ordinary Course of Business and not prohibited by this
Agreement;

(u) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity Interest
of the Borrower or any of the Domestic Subsidiaries or any of the first tier
Foreign Subsidiaries, and (ii) such Liens extending to the assets of any Foreign
Subsidiary secure only Indebtedness of Foreign Subsidiaries otherwise permitted
under subsection 5.5(i);

(v) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods; and

(w) Liens securing Indebtedness outstanding permitted pursuant to Section 5.5 or
other obligations not exceeding $2,500,000 in aggregate principal amount.

5.2 Disposition of Assets.

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, sell, assign, lease, convey, transfer,
license or otherwise dispose of (whether in one or a series of transactions) any
Property (including the Stock of any Subsidiary of any Credit Party, whether in
a public or private offering or otherwise, and accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the
foregoing, except:

(a) dispositions of inventory, or worn-out or surplus equipment, all in the
Ordinary Course of Business;

(b) dispositions not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made if and to the extent required by Section 1.8; provided,
that (i) at the time of any disposition, no Event of Default shall exist or
shall result from such disposition, (ii) not less than 75% of the aggregate
sales price from such disposition shall be paid in cash, (iii) the aggregate
fair market value of all assets so sold by the Credit Parties and their
Subsidiaries, together, shall not exceed (A) $20,000,000 in any Fiscal Year and
(B) $35,000,000 during the term of this Agreement, and (iv) after giving effect
to such disposition, the Credit Parties are in compliance on a pro forma basis
with the covenants set forth in Article VI, recomputed for the most recent
Fiscal Quarter for which financial statements have been delivered;

(c) (i) dispositions of cash and Cash Equivalents in the Ordinary Course of
Business and (ii) conversions of Cash Equivalents into cash or other Cash
Equivalents;

(d) transactions permitted under subsection 5.1(l);

(e) dispositions (i) of Accounts of Foreign Subsidiaries pursuant to factoring
or other similar arrangements and (ii) so long as no Default or Event of Default
has occurred and is continuing, Accounts of any Subsidiary that are past due by
more than one hundred twenty (120) days;

 

46



--------------------------------------------------------------------------------

(f) disposition of the Sacramento Property;

(g) transfers or other dispositions of any property to the Borrower or any
Credit Party;

(h) transfers or other dispositions of any property to any Subsidiary that is
not a Credit Party; provided that the aggregate value of the property
transferred by Credit Parties to Subsidiaries that are not Credit Parties, net
of any consideration received in respect of such transfer, shall constitute an
Investment subject to the limitations of subsection 5.4(b)(iii); and

(i) the entry into any agreement providing for any of the foregoing
dispositions; provided that such disposition is permitted as of the date of such
agreement.

5.3 Consolidations and Mergers.

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except (i) Permitted Acquisitions and other
acquisitions permitted by Section 5.4, (ii) pursuant to any transfer or other
disposition permitted pursuant to Section 5.2 and (iii) (a) any Subsidiary of
the Borrower may merge with, or dissolve or liquidate into, the Borrower or a
Wholly-Owned Subsidiary of the Borrower which is a Domestic Subsidiary, provided
that the Borrower or such Wholly-Owned Subsidiary which is a Domestic Subsidiary
shall be the continuing or surviving entity and all actions reasonably required
by Agent, including actions required to maintain perfected Liens on the Stock of
the surviving entity and other Collateral in favor of Agent, shall have been
completed, and (b) any Excluded Foreign Subsidiary may merge with, transfer
substantially all of its assets to, or dissolve or liquidate into another
Excluded Foreign Subsidiary provided if a First Tier Foreign Subsidiary is a
constituent entity in such merger, transfer, dissolution or liquidation, such
First Tier Foreign Subsidiary shall be the continuing or surviving entity.

5.4 Loans and Investments.

No Credit Party shall and no Credit Party shall suffer or permit any of its
Subsidiaries to (i) purchase or acquire, or make any commitment to purchase or
acquire any Stock or Stock Equivalents, or any obligations or other securities
of, or any interest in, any Person, including the establishment or creation of a
Subsidiary, (ii) make or commit to make any Acquisitions, or (iii) make or
purchase or commit to make or purchase, any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including the
Borrower, any Affiliate of the Borrower or any Subsidiary of the Borrower (the
items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) Investments (i) by the Borrower in any Credit Party, (ii) by any Credit
Party in any other Credit Party, (iii) by the Borrower or any other Credit Party
in any Excluded Foreign Subsidiaries not to exceed $5,000,000 in the aggregate
at any time outstanding for all such Investments; provided, with respect to
clause (iii), that no Default or Event of Default

 

47



--------------------------------------------------------------------------------

shall have occurred and be continuing at the time such Investment is made;
(iv) by any Excluded Foreign Subsidiary in any Credit Party; provided further,
the Investments (A) described in foregoing clauses (i), (ii) and (iii) shall be
evidenced by the Master Intercompany Subordinated Note (Pledged), which shall be
pledged by the Credit Parties to Agent, for the benefit of the Secured Parties
and (B) described in foregoing clause (iv) shall be evidenced by a Master
Intercompany Subordinated Note (Non-Pledged), (v) by any Excluded Foreign
Subsidiary in any other Excluded Foreign Subsidiary, and (vi) by one or more
Credit Parties in one or more Excluded Foreign Subsidiaries in the Ordinary
Course of Business consisting of (A) amounts owing to one or more Credit Parties
by one or more Excluded Foreign Subsidiaries as a result of, or pursuant to,
cost sharing, expense allocation or similar arrangements (excluding advances or
loans in cash or kind) as long as (x) such amounts are allocated in a manner
consistent with past practices, (y) the aggregate outstanding amount of such
Investments at the end of each Fiscal Quarter does not exceed $40,000,000, and
(z) to the extent such an Investment is made to any Excluded Foreign Subsidiary
that has cash on hand (after the payment of any obligations described in clause
(vi)(B)) in excess of $2,000,000 (or, in the case of each of Affymetrix Pte.
Ltd. and Bender MedSystems GmbH, $5,000,000) at the end of any Fiscal Quarter,
such Excluded Foreign Subsidiary shall use such excess cash on hand to promptly
repay any such remaining Investment and (B) obligations arising as a result of
the sale of inventory and equipment by one or more Credit Parties to one or more
Excluded Foreign Subsidiaries as long as such obligations are not outstanding
for longer than 90 days from the date the applicable inventory or equipment is
transferred to the applicable Excluded Foreign Subsidiary (it being agreed that
the aggregate amount of any obligations or other amounts owed by one or more
Excluded Foreign Subsidiaries to one or more Credit Parties that are forgiven,
written off, reduced or otherwise compromised shall constitute an Investment
subject to the limitations of clause (iii) above);

(c) loans and advances to employees in the Ordinary Course of Business not to
exceed $500,000 in the aggregate at any time outstanding;

(d) Investments (including debt obligations) received or acquired as the
non-cash portion of consideration received in connection with transactions
permitted pursuant to subsection 5.2(b);

(e) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(f) Investments consisting of non-cash loans made by the Borrower to officers,
directors, employees and consultants of a Credit Party which are used by such
Persons to purchase simultaneously Stock or Stock Equivalents of the Borrower;

(g) Investments consisting of any transaction expressly permitted under the
terms and conditions of Section 5.3;

(h) Investments consisting of deposit, securities or commodities accounts that
are subject to a Control Agreement and in which Agent has a perfected first
priority security interest, in each case, to the extent required hereunder;

 

48



--------------------------------------------------------------------------------

(i) Investments existing on the Closing Date and set forth on Schedule 5.4;

(j) Investments comprised of Contingent Obligations permitted by Section 5.9;

(k) Permitted Acquisitions, including the creation of new Subsidiaries in
connection with a Permitted Acquisition;

(l) guarantees constituting Indebtedness permitted by Section 5.5;

(m) guarantees from the Borrower on behalf of Credit Parties in the Ordinary
Course of Business in connection with customer contracts and requests;

(n) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the Ordinary Course of Business;

(o) Investments by the Borrower in Rate Contracts permitted under Section 5.5;

(p) Investments arising from deposits made in the Ordinary Course of Business
securing obligations or performance under real estate or personal property
leases; and

(q) Investments not otherwise permitted under this Section 5.4 in an amount not
to exceed, in the aggregate outstanding at any one time, the sum of
(i) $10,000,000 plus (ii) the Available Amount.

5.5 Limitation on Indebtedness.

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, create, incur, assume, permit to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations described in clause (j) of
the definition of Indebtedness and permitted pursuant to Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness not to exceed $5,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof;

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

 

49



--------------------------------------------------------------------------------

(f) Indebtedness not to exceed $118,900,000 (less the aggregate amount of all
prepayments, repurchases or redemptions thereof (other than with the respect to
the proceeds of a Permitted Convertible Note Refinancing consummated at the time
of such prepayment, repurchase or redemption) after the Closing Date) in the
aggregate at any time outstanding evidenced by the Convertible Notes and
Permitted Convertible Note Refinancings;

(g) guarantees (i) by any Credit Party of Indebtedness of any Excluded Foreign
Subsidiary to the extent such guarantees constitute Investments subject to the
limitations of subsection 5.4(b)(iii), (ii) by any Excluded Foreign Subsidiary
of Indebtedness of any other Excluded Foreign Subsidiary, and (iii) by any
Subsidiary of the Borrower of Indebtedness of the Borrower or any other Credit
Party;

(h) Indebtedness of a Person or acquired assets that is the subject of a
Permitted Acquisition which Indebtedness was in existence at the time of such
Permitted Acquisition and not incurred in contemplation thereof, and extensions,
renewals and replacements of any such Indebtedness incurred pursuant to this
clause (h) that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (h) shall not exceed $5,000,000 at any time outstanding;

(i) Indebtedness, whether secured or unsecured, incurred by Foreign Subsidiaries
in an aggregate principal amount not to exceed $2,500,000 at any time
outstanding so long as no Credit Party is liable or obligated with respect
thereto;

(j) Indebtedness of the Borrower consisting of (i) repurchase obligations in
respect of capital stock of the Borrower issued to directors, consultants,
managers, officers and employees of the Borrower and its Subsidiaries arising
upon the death, disability or termination of employment of such director,
consultant, manager, officer or employee to the extent such repurchase is
permitted by subsection 5.11(b) and (ii) promissory notes issued by the Borrower
to directors, consultants, managers, officers or employees (or their spouses or
estates) of the Borrower and its Subsidiaries to purchase or redeem capital
stock of the Borrower issued to such director, consultant, manager, officer or
employee to the extent such purchase or redemption is permitted under subsection
5.11(b), in each case, so long as such Indebtedness is unsecured;

(k) Indebtedness owed to insurance carriers at any time incurred in connection
with financing insurance premiums in the Ordinary Course of Business;

(l) [reserved];

(m) indemnification, purchase price adjustment or similar obligations incurred
in connection with Permitted Acquisitions, other acquisitions permitted by
Section 5.4 or dispositions permitted under Section 5.2; and

(n) other Indebtedness not exceeding in the aggregate at any time outstanding
$2,500,000.

5.6 Transactions with Affiliates.

 

50



--------------------------------------------------------------------------------

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, enter into any transaction with any Affiliate of Borrower or of
any such Subsidiary, except:

(a) as expressly permitted by this Agreement;

(b) upon fair and reasonable terms no less favorable to such Credit Party or
such Subsidiary than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of the Borrower or such Subsidiary;

(c) Restricted Payments permitted by Section 5.11;

(d) any payment of compensation or fees to employees, officers, directors or
shareholders made in the Ordinary Course of Business or otherwise expressly
permitted hereunder;

(e) transactions between or among Credit Parties; and

(f) Investments in Excluded Foreign Subsidiaries subject to the limitations of
subsection 5.4(b)(iii).

5.7 [Reserved].

5.8 Use of Proceeds.

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, use any portion of the Loan proceeds, directly or indirectly,
to purchase or carry Margin Stock or repay or otherwise refinance Indebtedness
of any Credit Party or others incurred to purchase or carry Margin Stock, or
otherwise in any manner which is in contravention of any Requirement of Law or
in violation of this Agreement.

5.9 Contingent Obligations.

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except in respect of the Obligations and except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared, taken as a whole, to the terms of the Contingent
Obligation being renewed or extended;

 

51



--------------------------------------------------------------------------------

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification and
expense reimbursement obligations (i) in favor of (A) sellers in connection with
Acquisitions permitted hereunder and (B) purchasers in connection with
dispositions permitted under subsection 5.2(b) and (ii) in connection with
contracts, licenses and agreements entered into in the Ordinary Course of
Business;

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guaranties made in the Ordinary Course
of Business of obligations of any Credit Party or, to the extent such Contingent
Obligations constitute an Investment subject to the limitations of subsection
5.4(b)(iii), any other Subsidiary of the Borrower, which obligations are
otherwise permitted hereunder; provided that if such obligation is subordinated
to the Obligations, such guaranty shall be subordinated to the same extent;

(h) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, performance bonds and other similar
obligations; and

(i) other Contingent Obligations not exceeding $1,000,000 in the aggregate at
any time outstanding.

5.10 Compliance with ERISA.

No ERISA Affiliate shall cause or suffer to exist (a) any event that could
result in the imposition of a Lien on any asset of a Credit Party or a
Subsidiary of a Credit Party with respect to any Title IV Plan or Multiemployer
Plan or (b) any other ERISA Event, that would, in the aggregate, have a Material
Adverse Effect. No Credit Party shall cause or suffer to exist any event that
could result in the imposition of a Lien with respect to any Title IV Plan or
Multiemployer Plan.

5.11 Restricted Payments.

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) declare or make any dividend payment or other distribution
of assets, properties, cash, rights, obligations or securities on account of any
Stock or Stock Equivalent, (ii) purchase, redeem or otherwise acquire for value
any Stock or Stock Equivalent now or hereafter outstanding or (iii) make any
payment or prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness, the Convertible Notes or any
Permitted Convertible Note Refinancings (the items described in clauses (i),
(ii) and (iii) above are referred to as “Restricted Payments”); except that any
Wholly-Owned Subsidiary of Borrower may declare and pay dividends to Borrower or
any Wholly-Owned Subsidiary of Borrower, and except that:

(a) the Borrower may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents; and

 

52



--------------------------------------------------------------------------------

(b) the Borrower may redeem from officers, directors, employees and consultants
Stock and Stock Equivalents provided all of the following conditions are
satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;

(ii) after giving effect to such Restricted Payment, the Credit Parties are in
compliance on a pro forma basis with the covenants set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered;

(iii) the aggregate Restricted Payments and notes issued in lieu of any such
Restricted Payment permitted (x) in any Fiscal Year of the Borrower shall not
exceed $1,000,000 and (y) during the term of this Agreement shall not exceed
$2,500,000; and

(iv) after giving effect to such Restricted Payment, Availability is not less
than $10,000,000;

(c) subject to the terms of any applicable subordination agreement, the Credit
Parties may pay, as and when due and payable, interest payments required with
respect to the Convertible Notes and any Permitted Convertible Note
Refinancings;

(d) the Credit Parties may repurchase any Convertible Notes that the Credit
Parties are required to repurchase in accordance with Section 11.08 of the 2038
Convertible Note Agreement as in effect on the Closing Date;

(e) so long as no Default or Event of Default has occurred and is continuing or
would arise as a result of such Restricted Payment, prepayments, repurchases or
redemptions of all or a portion of the Convertible Notes (i) with the proceeds
received from the substantially concurrent issue of Stock or Stock Equivalents
(other than Disqualified Stock) by the Borrower and (ii) other than with such
proceeds, in an aggregate principal amount not to exceed $25,000,000 as long as,
at the time of such prepayment, repurchase or redemption, the ratio of Senior
Indebtedness (after giving effect to such prepayment, repurchase or redemption)
to EBITDA (as of the most recent Fiscal Quarter for which financial statements
have been delivered to Agent) is less than the lesser of (x) the maximum Senior
Leverage Ratio permitted under Section 6.3 at such time, less 0.25 and
(y) 1.50:1.00;

(f) any Subsidiary may declare and pay dividends ratably with respect to their
Stock and Stock Equivalents;

(g) subject to the terms of any applicable subordination agreement, the Credit
Parties may pay, as and when due and payable, interest payments required with
respect to any subordinated Indebtedness permitted hereunder;

(h) repurchases of Stock and Stock Equivalents deemed to occur upon (i) the
exercise of stock options if the Stock and Stock Equivalents represent a portion
of the exercise price thereof or (ii) the withholding of a portion of Stock and
Stock Equivalents issued to employees and other participants under an equity
compensation program of the Borrower or its Subsidiaries, in each case to cover
withholding tax obligations of such persons in respect of such issuance;

 

53



--------------------------------------------------------------------------------

(i) the Borrower may (i) effect the conversion of any Convertible Notes into any
Stock or Stock Equivalent and (ii) may repurchase fractional shares of any Stock
or Stock Equivalent arising out of the conversion of securities convertible
(including the Convertible Notes) into any such Stock or Stock Equivalent; and

(j) on the Closing Date, the consummation of the Related Transactions in
accordance with the Purchase Agreement.

5.12 Change in Business.

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, engage in any line of business substantially different from those lines of
business carried on by it on the Closing Date or any business substantially
related and incidental thereto. Bender Medsystems shall not engage in any
business activities, own any Property or have any material liabilities other
than as described on Schedule 5.5.

5.13 Change in Structure.

Except as expressly permitted under Section 5.3, no Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to amend any of its
Organization Documents in any manner that has a material and adverse impact on
the Borrower or its Subsidiaries or on the rights of Agent or Lenders.

5.14 Changes in Accounting, Name and Jurisdiction of Organization.

No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization, in the case of clauses (iii) and (iv), without at
least ten (10) days’ prior written notice to Agent and the acknowledgement of
Agent that all actions required by Agent, to continue the perfection of its
Liens, have been completed.

5.15 Amendments to Related Agreements and Subordinated Indebtedness.

(a) No Credit Party shall and no Credit Party shall permit any of its
Subsidiaries, to (i) amend, supplement, waive or otherwise modify any provision
of any Related Agreement in a manner adverse to Agent or Lenders or which would
reasonably be expected to have a Material Adverse Effect, or (ii) take or fail
to take any action under any Related Agreement that would reasonably be expected
to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

(b) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any
(i) Convertible Indebtedness Documents or (ii) Subordinated Indebtedness, in
each case, if the effect of such change or amendment is to: (A) except in the
case of a Permitted Convertible Note Refinancing, increase the interest rate on
such Indebtedness; (B) shorten the dates upon which payments of principal or
interest are due on such Indebtedness; (C) add or change in a manner adverse to
the Credit Parties any event of default or add or make more restrictive any
covenant with respect to such Indebtedness; (D) change in a manner adverse to
the Credit Parties the prepayment provisions of such Indebtedness; (E) to the
extent applicable, change the subordination provisions thereof (or the
subordination terms of any guaranty thereof) in a manner adverse to the Lenders;
or (F) change or amend any other term if such change or amendment would
materially increase the obligations of the Credit Parties or confer additional
material rights on the holder of such Indebtedness in a manner adverse to the
Credit Parties, Agent or Lenders.

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, (i) create or otherwise cause or suffer
to exist or become effective any consensual restriction or encumbrance of any
kind on the ability of any Credit Party (other than the Borrower) or Subsidiary
to pay dividends or make any other distribution on any of such Credit Party’s or
Subsidiary’s Stock or Stock Equivalents or make other payments and distributions
to the Borrower or any other Credit Party or (ii) enter into, assume or become
subject to any Contractual Obligation prohibiting or otherwise restricting the
existence of any Lien upon any of its assets in favor of Agent, whether now
owned or hereafter acquired; except (A) in connection with any document or
instrument governing Liens permitted pursuant to subsections 5.1(h), 5.1(i),
5.1(q), 5.1(r) and, as long as the fair market value of assets subject to such
permitted Liens does not exceed the amount of Indebtedness secured, 5.1(w)
provided that any such restriction contained therein relates only to the asset
or assets subject to such permitted Liens, (B) the foregoing shall not apply to
restrictions and conditions imposed by law, this Agreement or by any other Loan
Document, (C) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 5.16 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (D) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale permitted hereunder of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (E) the foregoing shall not apply to
restrictions and conditions contained in agreements or instruments evidencing
any Indebtedness of an Excluded Foreign Subsidiary permitted to be incurred
under Section 5.5; provided that the income and results of operations of such
Excluded Foreign Subsidiary shall be excluded from the calculation of the
covenants set forth in Article VI, and (F) clause (i) of the foregoing shall not
apply to customary provisions in leases and licenses restricting the assignment
thereof.

(b) No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless such Stock

 

55



--------------------------------------------------------------------------------

and Stock Equivalents (other than Stock and Stock Equivalents of the Borrower)
are pledged to Agent, for the benefit of the Secured Parties, as security for
the Obligations, on substantially the same terms and conditions as the Stock and
Stock Equivalents of the Credit Parties (other than the Borrower) are pledged to
Agent as of the Closing Date.

5.17 OFAC; Patriot Act.

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to fail to comply with the laws, regulations and executive orders referred to in
Sections 3.27 and 3.28.

5.18 Sale-Leasebacks.

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, engage in a sale leaseback, synthetic lease or similar transaction involving
any of its assets.

5.19 Hazardous Materials.

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, cause or suffer to exist any Release of any Hazardous Material at, to or
from any Real Estate that would violate any Environmental Law, form the basis
for any Environmental Liabilities or otherwise adversely affect the value or
marketability of any Real Estate (whether or not owned by any Credit Party or
any Subsidiary of any Credit Party), other than such violations, Environmental
Liabilities and effects that would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

ARTICLE VI -

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification, yield protections, tax gross-up and expense reimbursement
Obligations to the extent no claim giving rise thereto has been asserted) shall
remain unpaid or unsatisfied:

6.1 Capital Expenditures.

The Credit Parties and their Subsidiaries shall not make or commit to make
Capital Expenditures for any Fiscal Year set forth in the table below in excess
of the amount set forth in the table below with respect to such Fiscal Year
(such amount being referred to herein as the “Capital Expenditure Limitation”):

 

Fiscal Year

   Capital Expenditure Limitation  

2012

   $ 10,000,000   

2013

   $ 14,000,000   

2014

   $ 15,000,000   

2015

   $ 16,000,000   

2016 and each Fiscal Year thereafter

   $ 17,000,000   

 

56



--------------------------------------------------------------------------------

; provided, however, in the event the Credit Parties and their Subsidiaries do
not expend the entire Capital Expenditure Limitation in any Fiscal Year, the
Credit Parties and their Subsidiaries may carry forward to the immediately
succeeding Fiscal Year 50% of the unutilized portion. All Capital Expenditures
shall first be applied to reduce the applicable Capital Expenditure Limitation
and then to reduce the carry-forward from the previous Fiscal Year, if any.
“Capital Expenditures” shall be calculated in the manner set forth in Exhibit
4.2(b).

6.2 Leverage Ratio.

The Credit Parties shall not permit the Leverage Ratio as of any date set forth
below to be greater than the maximum ratio set forth in the table below opposite
such date:

 

Date

   Maximum Leverage Ratio  

September 30, 2012

     4.75:1.00   

December 31, 2012

     4.50:1.00   

March 31, 2013

     4.25:1.00   

June 30, 2013

     4.25:1.00   

September 30, 2013

     4.25:1.00   

December 31, 2013

     4.25:1.00   

March 31, 2014

     4.25:1.00   

June 30, 2014

     4.00:1.00   

September 30, 2014

     4.00:1.00   

December 31, 2014

     3.75:1.00   

March 31, 2015

     3.75:1.00   

June 30, 2015 and the last day of each Fiscal Quarter thereafter

     3.50:1.00   

“Leverage Ratio” shall be calculated in the manner set forth in Exhibit 4.2(b).

6.3 Senior Leverage Ratio.

The Credit Parties shall not permit the Senior Leverage Ratio as of any date set
forth below to be greater than the maximum ratio set forth in the table below
opposite such date:

 

Date

  Senior Maximum Leverage Ratio  

September 30, 2012

    2.00:1.00   

December 31, 2012

    1.80:1.00   

March 31, 2013

    1.80:1.00   

June 30, 2013

    1.75:1.00   

September 30, 2013

    1.75:1.00   

December 31, 2013

    1.75:1.00   

March 31, 2014

    1.60:1.00   

June 30, 2014 and the last day of each Fiscal Quarter thereafter

    1.50:1.00   

 

57



--------------------------------------------------------------------------------

“Senior Leverage Ratio” shall be calculated in the manner set forth in Exhibit
4.2(b).

6.4 Fixed Charge Coverage Ratio.

The Credit Parties shall not permit the Fixed Charge Coverage Ratio for the
twelve fiscal month period ending on any date set forth below to be less than
the minimum ratio set forth in the table below opposite such date:

 

Date

   Minimum Fixed Charge Ratio  

September 30, 2012 and the last day of each Fiscal Quarter thereafter

     1.50:1.00   

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

ARTICLE VII -

EVENTS OF DEFAULT

7.1 Event of Default.

Any of the following shall constitute an “Event of Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within
three (3) Business Days after the same shall become due, interest on any Loan,
any fee or any other amount payable hereunder or pursuant to any other Loan
Document; or

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made; or

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 1.8(e), 4.2(a), 4.2(b),
4.3(a) or 9.10(d), Sections 4.1, 4.4 (with respect to the Borrower’s existence),
4.6, 4.9, 4.10, Article V or Article VI hereof or the Fee Letter; or

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30)

 

58



--------------------------------------------------------------------------------

days after the earlier to occur of (i) the date upon which a Responsible Officer
of any Credit Party becomes aware of such default and (ii) the date upon which
written notice thereof is given to the Borrower by Agent or Required Lenders; or

(e) Cross-Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $2,500,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; provided that this clause
(ii) shall not apply to any Indebtedness that becomes due as a result of a
voluntary sale or transfer of assets not prohibited by the applicable agreement
or instrument; or

(f) Insolvency; Voluntary Proceedings. Any Credit Party or any Subsidiary of any
Credit Party (other than Bender Medsystems): (i) generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) except as expressly permitted under Section 5.3, voluntarily ceases to
conduct its business in the ordinary course; (iii) commences any Insolvency
Proceeding with respect to itself; or (iv) takes any action to effectuate or
authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party (other than Bender Medsystems), or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against a
substantial part of any such Person’s Properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within sixty (60) days after commencement, filing or levy; (ii) any Credit Party
or any Subsidiary of any Credit Party (other than Bender Medsystems) admits the
material allegations of a petition against it in any Insolvency Proceeding, or
an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Credit Party or any Subsidiary of any Credit
Party (other than Bender Medsystems) acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business; or

 

59



--------------------------------------------------------------------------------

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $2,500,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third-party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof; or

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in a material portion of the Collateral purported to
be covered thereby or such security interest shall for any reason (other than
the failure of Agent to take any action within its control) cease to be a
perfected and first priority security interest subject only to Permitted Liens;
or

(k) Ownership. (i) Any Person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Securities and Exchange Act) (A) shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting and/or economic
interest in the Stock and Stock Equivalents of the Borrower, or (B) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of the Borrower;
(ii) other than in connection with the sale of 100% of the outstanding Stock and
Stock Equivalents of a Credit Party permitted hereunder, the Borrower ceases to
own, directly or indirectly, one hundred percent (100%) of the issued and
outstanding Stock and Stock Equivalents of each of the other Credit Parties, in
each instance, free and clear of all Liens, rights, options, warrants or other
similar agreements or understandings, other than Liens in favor of Agent, for
the benefit of the Secured Parties; or (iii) a “Fundamental Change” under either
Convertible Note Agreement shall occur.

7.2 Remedies.

Upon the occurrence and during the continuance of any Event of Default, Agent
may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to Issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;

 

60



--------------------------------------------------------------------------------

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein) with respect to any
Credit Party or any Subsidiary of any Credit Party (other than any Excluded
Foreign Subsidiary with aggregate Liabilities of less than $1,000,000), the
obligation of each Lender to make Loans and the obligation of the L/C Issuer to
Issue Letters of Credit shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of Agent, any
Lender or the L/C Issuer.

7.3 Rights Not Exclusive.

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit.

(a) If an Event of Default has occurred and is continuing, this Agreement (or
the Revolving Loan Commitment) shall be terminated for any reason or if
otherwise required by the terms hereof, Agent may, and upon request of Required
Revolving Lenders, shall, demand (which demand shall be deemed to have been
delivered automatically upon any acceleration of the Loans and other obligations
hereunder pursuant to Section 7.2), and the Borrower shall thereupon deliver to
Agent, to be held for the benefit of the L/C Issuer, Agent and the Lenders
entitled thereto, an amount of cash equal to 105% of the amount of Letter of
Credit Obligations as additional collateral security for Obligations in respect
of any outstanding Letter of Credit. Agent may at any time apply any or all of
such cash and cash collateral to the payment of any or all of the Credit
Parties’ Obligations in respect of any Letters of Credit. Pending such
application, Agent may (but shall not be obligated to) invest the same in an
interest bearing account in Agent’s name, for the benefit of the L/C Issuer,
Agent and the Lenders entitled thereto, under which deposits are available for
immediate withdrawal, at such bank or financial institution as the L/C Issuer
and Agent may, in their discretion, select.

ARTICLE VIII -

AGENT

8.1 Appointment and Duties.

 

61



--------------------------------------------------------------------------------

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in subsection 7.1(g)
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in subsection
7.1(f) or 7.1(g) or any other bankruptcy, insolvency or similar proceeding (but
not to vote, consent or otherwise act on behalf of such Person), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the Credit
Parties and/or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for Agent, the Lenders and the L/C Issuers for purposes of
the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

 

62



--------------------------------------------------------------------------------

8.2 Binding Effect.

Each Secured Party, by accepting the benefits of the Loan Documents, agrees that
(i) any action taken by Agent or the Required Lenders (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the Loan Documents, (ii) any action taken by Agent in reliance upon the
instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Agent or the Required Lenders (or, where
so required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) No Action without Instructions. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Agent shall not be required to take, or to omit to take, any action (i) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to Agent, any other Person)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Agent or any Related Person thereof
or (ii) that is, in the opinion of Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.

(c) Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, Agent in accordance with the Loan
Documents for the benefit of all the Lenders and the L/C Issuer; provided that
the foregoing shall not prohibit (i) Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (ii) each of the L/C Issuer and
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 9.11 or (iv) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; and provided further that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (A) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 7.2 and (B) in addition to the matters set forth in clauses
(ii), (iii) and (iv) of the preceding proviso and subject to Section 9.11, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

63



--------------------------------------------------------------------------------

8.4 Delegation of Rights and Duties.

Agent may, upon any term or condition it specifies, delegate or exercise any of
its rights, powers and remedies under, and delegate or perform any of its duties
or any other action with respect to, any Loan Document by or through any
trustee, co-agent, employee, attorney-in-fact and any other Person (including
any Secured Party). Any such Person shall benefit from this Article VIII to the
extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

 

64



--------------------------------------------------------------------------------

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower, any Lender or L/C Issuer describing
such Default or Event of Default clearly labeled “notice of default” (in which
case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

8.6 Agent Individually.

Agent and its Affiliates may make loans and other extensions of credit to,
acquire Stock and Stock Equivalents of, and engage in any kind of business with
any Credit Party or Affiliate thereof as though it were not acting as Agent and
may receive separate fees and other payments therefor. To the extent Agent or
any of its Affiliates makes any Loan or otherwise becomes a Lender hereunder, it
shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Revolving Lender”, “Required Lender”, “Required Revolving
Lender” and any similar terms shall, except where otherwise expressly provided
in any Loan Document, include, without limitation, Agent or such Affiliate, as
the case may be, in its individual capacity as Lender, Revolving Lender or as
one of the Required Lenders or Required Revolving Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

 

65



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including without limitation, preparation for and/or response to any
subpoena or request for document production relating thereto) or otherwise) in
respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Agreement or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

 

66



--------------------------------------------------------------------------------

(c) To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the IRS or any other Governmental Authority asserts a claim
that Agent did not properly withhold tax from amounts paid to or for the account
of any Lender (because the appropriate certification form was not delivered, was
not properly executed, or fails to establish an exemption from, or reduction of,
withholding tax with respect to a particular type of payment, or because such
Lender failed to notify Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), or Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Lender shall
promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this subsection 8.8(c).

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective,
in accordance with the terms of this Section 8.9. If Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent.
If, after 30 days after the date of the retiring Agent’s notice of resignation,
no successor Agent has been appointed by the Required Lenders that has accepted
such appointment, then the retiring Agent may, on behalf of the Lenders, appoint
a successor Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of an
Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, the L/C Issuer shall

 

67



--------------------------------------------------------------------------------

remain an L/C Issuer and shall retain its rights and obligations in its capacity
as such (other than any obligation to Issue Letters of Credit but including the
right to receive fees or to have Lenders participate in any L/C Reimbursement
Obligation thereof) with respect to Letters of Credit Issued by such L/C Issuer
prior to the date of such resignation and shall otherwise be discharged from all
other duties and obligations under the Loan Documents.

8.10 Release of Collateral or Guarantors.

Each Lender and L/C Issuer hereby consents to the release and hereby directs
Agent to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.12; and

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 4.12 after giving effect to such
transaction have been granted, (ii) any Property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(a), 5.1(h), 5.1(i) or 5.1(q),
(iii) any Property subject to a Lien permitted hereunder in reliance upon
subsection 5.1(r) and (iv) all of the Collateral and all Credit Parties, upon
(A) termination of the Revolving Loan Commitments, (B) payment and satisfaction
in full of all Loans, all L/C Reimbursement Obligations and all other
Obligations under the Loan Documents and all Obligations arising under Secured
Rate Contracts, that Agent has theretofore been notified in writing by the
holder of such Obligation are then due and payable, (C) deposit of cash
collateral with respect to all contingent Obligations (or, as an alternative to
cash collateral, in the case of any Letter of Credit Obligation, receipt by
Agent of a back-up letter of credit) in amounts and on terms and conditions and
with parties satisfactory to Agent and each Indemnitee that is, or may be, owed
such Obligations (excluding contingent Obligations (other than L/C Reimbursement
Obligations) as to which no claim has been asserted) and (D) to the extent
requested by Agent, receipt by Agent and the Secured Parties of liability
releases from the Credit Parties each in form and substance acceptable to Agent.

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from the Borrower, to execute and deliver
or file such documents and to perform other actions reasonably necessary to
release the guaranties and Liens when and as directed in this Section 8.10.

8.11 Additional Secured Parties.

The benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not a Lender or L/C Issuer party hereto as long as, by
accepting such benefits, such Secured Party

 

68



--------------------------------------------------------------------------------

agrees, as among Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by Agent, shall confirm such agreement in a writing
in form and substance acceptable to Agent) this Article VIII, Sections 9.3, 9.9,
9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with respect to L/C Issuers,
subsection 1.1(c)) and the decisions and actions of Agent and the Required
Lenders (or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders or other parties hereto as required herein) to the
same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

8.12 Additional Titled Agents.

Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, no Additional Titled Agent shall have
any duties or responsibilities (other than in the case of such Lenders, those
applicable to all Lenders as such), nor shall any Additional Titled Agent have
or be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any Additional Titled
Agent in deciding to enter into this Agreement or in taking or not taking action
hereunder. At any time that any Lender serving as an Additional Titled Agent
shall have transferred to any other Person (other than any Affiliates) all of
its interests in the Loans and the Revolving Loan Commitment, such Lender shall
be deemed to have concurrently resigned as such Additional Titled Agent.

 

69



--------------------------------------------------------------------------------

ARTICLE IX -

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Master Agreement for Standby Letters of Credit and each
Master Intercompany Subordinated Note), and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by Agent, the Required Lenders (or by Agent with
the consent of the Required Lenders), and the Borrower and then such waiver
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders directly affected thereby
(or by Agent with the consent of all the Lenders directly affected thereby), in
addition to Agent, the Required Lenders (or by Agent with the consent of the
Required Lenders) and the Borrower, do any of the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 (other than scheduled installments
under subsection 1.8(a)) may be postponed, delayed, reduced, waived or modified
with the consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Loan, or of any fees or other amounts payable hereunder or under
any other Loan Document, including L/C Reimbursement Obligations;

(iv) amend or modify subsection 1.10(c);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 9.1 or, subject to subsection 9.1(d) below, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders; or

 

70



--------------------------------------------------------------------------------

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document (other than the Master Agreement for
Standby Letters of Credit and each Master Intercompany Subordinated Note). No
amendment, modification or waiver of this Agreement or any Loan Document
altering the ratable treatment of Obligations arising under Secured Rate
Contracts resulting in such Obligations being junior in right of payment to
principal on the Loans or resulting in Obligations owing to any Secured Swap
Provider becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), in each case in a manner adverse to any
Secured Swap Provider, shall be effective without the written consent of such
Secured Swap Provider or, in the case of a Secured Rate Contract provided or
arranged by GE Capital or an Affiliate of GE Capital, GE Capital.

(c) No amendment or waiver shall, unless signed by Agent and Required Revolving
Lenders (or by Agent with the consent of Required Revolving Lenders) in addition
to the Required Lenders (or by Agent with the consent of the Required Lenders):
(i) amend or waive compliance with the conditions precedent to the obligations
of Lenders to make any Revolving Loan (or of any L/C Issuer to Issue any Letter
of Credit) in Section 2.2; (ii) waive any Default or Event of Default for the
purpose of satisfying the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of any L/C Issuer to Issue any Letter of Credit) in
Section 2.2; or (iii) amend or waive this subsection 9.1(c) or the definitions
of the terms used in this subsection 9.1(c) insofar as the definitions affect
the substance of this subsection 9.1(c). No amendment or waiver shall, unless
signed by Agent and each Revolving Lender (or by Agent with the consent of each
Revolving Lender) in addition to the Required Lenders (or by Agent with the
consent of the Required Lenders), change (A) the definition of the term Required
Revolving Lenders or (B) the percentage of Lenders which shall be required for
Revolving Lenders to take any action hereunder.

(d) Notwithstanding anything herein to the contrary, this Agreement may be
amended with the written consent of Agent, the Borrower and the Required Lenders
to (i) add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
outstanding principal and accrued interest and fees in respect thereof to share
ratably in the benefits of this Agreement and the other Loan Documents with the
Term Loan and Revolving Loans and the accrued interest and fees in respect
thereof and (ii) include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 

71



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Section 9.1,
(i) the Borrower may amend Schedules 3.19 and 3.21 upon notice to Agent,
(ii) Agent may amend Schedule 1.1(b) to reflect Sales entered into pursuant to
Section 9.9, (iii) Agent and the Borrower may amend or modify this Agreement and
any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein, or (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional Property for the benefit of the
Secured Parties or join additional Persons as Credit Parties, and (iv) Required
Lender consent shall not be required for amendments or waivers of any provision
of the Master Agreement for Standby Letters of Credit, each Master Intercompany
Subordinated Note, the Fee Letter, any Control Agreement, any landlord waiver or
any other similar agreement.

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Agent prior to such posting, (iii) posted to any other E-System approved by or
set up by or at the direction of Agent or (iv) addressed to such other address
as shall be notified in writing (A) in the case of the Borrower, Agent and the
Swingline Lender, to the other parties hereto and (B) in the case of all other
parties, to the Borrower and Agent. Transmissions made by electronic mail or
E-Fax to Agent shall be effective only (x) for notices where such transmission
is specifically authorized by this Agreement, (y) if such transmission is
delivered in compliance with procedures of Agent applicable at the time and
previously communicated to the Borrower, and (z) if receipt of such transmission
is acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

        (ii) The posting, completion and/or submission by any Credit Party of
any communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement

 

72



--------------------------------------------------------------------------------

required by the Loan Documents to be provided, given or made by a Credit Party
in connection with any such communication is true, correct and complete except
as expressly noted in such communication or E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

 

73



--------------------------------------------------------------------------------

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. No course of
dealing between any Credit Party, any Affiliate of any Credit Party, Agent or
any Lender shall be effective to amend, modify or discharge any provision of
this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses.

Any action taken by any Credit Party under or with respect to any Loan Document,
even if required under any Loan Document or at the request of Agent or Required
Lenders, shall be at the expense of such Credit Party, and neither Agent nor any
other Secured Party shall be required under any Loan Document to reimburse any
Credit Party or any Subsidiary of any Credit Party therefor except as expressly
provided therein. In addition, the Borrower agrees to pay or reimburse upon
demand (a) Agent for all reasonable out-of-pocket costs and expenses incurred by
it or any of its Related Persons, in connection with the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein, in each case including Attorney Costs of
Agent, the cost of environmental audits, Collateral audits and appraisals,
background checks and similar expenses, to the extent permitted hereunder,
(b) Agent for all reasonable costs and expenses incurred by it or any of its
Related Persons in connection with internal audit reviews, field examinations
and Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners), in each case, subject to the
limitations set forth in Section 4.9, (c)

 

74



--------------------------------------------------------------------------------

each of Agent, its Related Persons, and L/C Issuer for all costs and expenses
incurred in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action (including without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto)
with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document, Obligation or Related Transaction, including Attorney Costs and
(d) fees and disbursements of Attorney Costs of one law firm on behalf of all
Lenders (other than Agent) incurred in connection with any of the matters
referred to in clause (c) above.

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Agreement, any Obligation (or the repayment thereof), any Letter of
Credit, the use or intended use of the proceeds of any Loan or the use of any
Letter of Credit or any securities filing of, or with respect to, any Credit
Party, (ii) any commitment letter, proposal letter or term sheet with any Person
or any Contractual Obligation, arrangement or understanding with any broker,
finder or consultant, in each case entered into by or on behalf of a Target, any
Credit Party or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted from (x) the gross negligence or willful
misconduct of such Indemnitee or (y) any material breach by such Indemnitee of
any Loan Document, in each case, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each of
the Borrower and each other Credit Party executing this Agreement waives and
agrees, to the extent permitted by applicable law, not to assert against any
Indemnitee, and shall cause each other Credit Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person. This subsection 9.6(a) shall not apply with respect to taxes and other
like governmental charges other than any such taxes that represent losses,
claims, damages, etc. arising from any non-tax claim.

 

75



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any Property
of any Credit Party or any of their Subsidiaries or any actual, alleged or
prospective damage to Property or natural resources or harm or injury alleged to
have resulted from any Release of Hazardous Materials on, upon or into such
Property or natural resource or any Property on or contiguous to any Real Estate
of any Credit Party or any of their Subsidiaries, whether or not, with respect
to any such Environmental Liabilities, any Indemnitee is a mortgagee pursuant to
any leasehold mortgage, a mortgagee in possession, the successor-in-interest to
any Credit Party or any of their Subsidiaries or the owner, lessee or operator
of any Property of any Credit Party through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred following
foreclosure by Agent or following Agent or any Lender having become the
successor-in-interest to any Credit Party or any of their Subsidiaries and
(ii) are attributable to acts of such Indemnitee.

9.7 Marshaling; Payments Set Aside.

No Secured Party shall be under any obligation to marshal any Property in favor
of any Credit Party or any other Person or against or in payment of any
Obligation. To the extent that any Secured Party receives a payment from the
Borrower, from any other Credit Party, from the proceeds of the Collateral, from
the exercise of its rights of setoff, any enforcement action or otherwise, and
such payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

9.8 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
any assignment by any Lender shall be subject to the provisions of Section 9.9,
and provided further that the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower, the other Credit Parties hereto
(in each case except for Article VIII), Agent, each Lender and each L/C Issuer
receiving the benefits of the Loan Documents and, to the extent provided in
Section

 

76



--------------------------------------------------------------------------------

8.11, each other Secured Party and, in each case, their respective successors
and permitted assigns. Except as expressly provided in any Loan Document
(including in Section 8.9), none of the Borrower, any other Credit Party, any
L/C Issuer or Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person (other than a Credit Party, an Affiliate of a Credit
Party or a natural Person) acceptable (which acceptance shall not be
unreasonably withheld or delayed) to Agent and, as long as no Event of Default
is continuing, the Borrower, and, in the case of any Sale of a Revolving Loan,
Letter of Credit or Revolving Loan Commitment, Agent and each L/C Issuer that is
a Lender, (which acceptances of L/C Issuer and the Borrower shall be deemed to
have been given unless an objection is delivered to Agent within five
(5) Business Days after notice of a proposed Sale is delivered to the Borrower);
provided, however, that (w) such Sales do not have to be ratable between the
Revolving Loan and the Term Loan but must be ratable among the obligations owing
to and owed by such Lender with respect to the Revolving Loans or the Term Loan,
(x) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower (to the extent the
Borrower’s consent is otherwise required) and Agent, (y) interest accrued prior
to and through the date of any such Sale may not be assigned, and (z) such Sales
by Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 1.11(e)(v). Agent’s refusal to accept a Sale to a holder of
Subordinated Indebtedness or an Affiliate of such a holder, or to a Person that
would be a Non-Funding Lender or an Impacted Lender, or the imposition of
conditions or limitations (including limitations on voting) upon Sales to such
Persons, shall not be deemed to be unreasonable.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or

 

77



--------------------------------------------------------------------------------

reduced by Agent). Upon receipt of all the foregoing, and conditioned upon such
receipt and, if such Assignment is made in accordance with clause (iii) of
subsection 9.9(b), upon Agent (and the Borrower, if applicable) consenting to
such Assignment, from and after the effective date specified in such Assignment,
Agent shall record or cause to be recorded in the Register the information
contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loan,
Revolving Loans and Letters of Credit); provided, however, that, whether as a
result of any term of any Loan Document or of such grant or participation,
(i) no such SPV or participant shall have a commitment, or be deemed to have
made an offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be

 

78



--------------------------------------------------------------------------------

entitled to the benefit of Article X as if such participant or SPV were a Lender
(subject to the requirements and limitations therein), but, with respect to
Section 10.1, only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to subsection 10.1(f) and then only
to the extent of any amount to which such Lender would be entitled in the
absence of any such grant or participation and (B) each such SPV may receive
other payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to Agent by such SPV and such Lender, provided,
however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). Each Lender that sells a participation or
identifies an SPV shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each participant or SPV and the principal amounts (and stated interest) of each
participant’s or SPV’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
or interest for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register. No party hereto
shall institute (and the Borrower shall cause each other Credit Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to be
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations.

9.10 Non-Public Information; Confidentiality.

 

79



--------------------------------------------------------------------------------

(a) Non-Public Information. Each of Agent, each Lender and each L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).

(b) Confidential Information. Each of Agent, each Lender and each L/C Issuer
agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent,
as the case may be, or to any Person that any L/C Issuer causes to Issue Letters
of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority,
(v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National Association of Insurance Commissioners or
any similar organization, any examiner or any nationally recognized rating
agency or (B) otherwise to the extent consisting of general portfolio
information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts, or any credit insurers and to their respective Related Persons,
in each case to the extent such assignees, investors, participants,
counterparties or Related Persons agree to be bound by provisions substantially
similar to the provisions of this Section 9.10 (and such Person may disclose
information to their respective Related Persons in accordance with clause
(ii) above), (viii) to any other party hereto, and (ix) in connection with the
exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons. In the event of any conflict between the terms of
this Section 9.10 and those of any other Contractual Obligation entered into
with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of any press releases, tombstones, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Credit Party’s name, product photographs, logo or trademark.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of

 

80



--------------------------------------------------------------------------------

securities of any Credit Party) using the name, logo or otherwise referring to
GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated herein or therein to which GE Capital or any of its Affiliates is
party without the prior written consent of GE Capital or such Affiliate except
to the extent required to do so under applicable Requirements of Law and then,
only after consulting with GE Capital.

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to)
(i) identify in writing, and (ii) to the extent reasonably practicable, clearly
and conspicuously mark such Borrower Materials that contain only information
that is publicly available or that is not material for purposes of United States
federal and state securities laws as “PUBLIC”. The Credit Parties agree that by
identifying such Borrower Materials as “PUBLIC” or publicly filing such Borrower
Materials with the Securities and Exchange Commission, then Agent, the Lenders
and the L/C Issuers shall be entitled to treat such Borrower Materials as not
containing any MNPI for purposes of United States federal and state securities
laws. The Credit Parties further represent, warrant, acknowledge and agree that
the following documents and materials shall be deemed to be PUBLIC, whether or
not so marked, and do not contain any MNPI: (A) the Loan Documents, including
the schedules and exhibits attached thereto, and (B) administrative materials of
a customary nature prepared by the Credit Parties or Agent (including, Notices
of Borrowing, Notices of Conversion/Continuation, L/C Requests, Swingline
requests and any similar requests or notices posted on or through an E-System).
Before distribution of Borrower Materials, the Credit Parties agree to execute
and deliver to Agent a letter authorizing distribution of the evaluation
materials to prospective Lenders and their employees willing to receive MNPI,
and a separate letter authorizing distribution of evaluation materials that do
not contain MNPI and represent that no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their

 

81



--------------------------------------------------------------------------------

respective Affiliates to or for the credit or the account of the Borrower or any
other Credit Party against any Obligation of any Credit Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender or L/C Issuer shall exercise any such right of setoff without the prior
consent of Agent or Required Lenders. Each of Agent, each Lender and each L/C
Issuer agrees promptly to notify the Borrower and Agent after any such setoff
and application made by such Lender or its Affiliates; provided, however, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights under this Section 9.11 are in addition to any other
rights and remedies (including other rights of setoff) that Agent, the Lenders,
the L/C Issuer, their Affiliates and the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (i) if such payment is rescinded or otherwise recovered from such
Lender or L/C Issuer in whole or in part, such purchase shall be rescinded and
the purchase price therefor shall be returned to such Lender or L/C Issuer
without interest and (ii) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in subsection 1.11(e).

9.12 Counterparts; Facsimile Signature.

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

9.13 Severability.

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

 

82



--------------------------------------------------------------------------------

9.14 Captions.

The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions.

The parties hereto acknowledge that this Agreement and the other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters, and that such limitations, tests and measurements are
cumulative and must each be performed, except as expressly stated to the
contrary in this Agreement.

9.16 Interpretation.

This Agreement is the result of negotiations among and has been reviewed by
counsel to Credit Parties, Agent, each Lender and other parties hereto, and is
the product of all parties hereto. Accordingly, this Agreement and the other
Loan Documents shall not be construed against the Lenders or Agent merely
because of Agent’s or Lenders’ involvement in the preparation of such documents
and agreements. Without limiting the generality of the foregoing, each of the
parties hereto has had the advice of counsel with respect to Sections 9.18 and
9.19.

9.17 No Third Parties Benefited.

This Agreement is made and entered into for the sole protection and legal
benefit of the Borrower, the Lenders, the L/C Issuers party hereto, Agent and,
subject to the provisions of Section 8.11, each other Secured Party, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower

 

83



--------------------------------------------------------------------------------

and each other Credit Party executing this Agreement hereby accepts for itself
and in respect of its Property, generally and unconditionally, the jurisdiction
of the aforesaid courts; provided that nothing in this Agreement shall limit the
right of Agent to commence any proceeding in the federal or state courts of any
other jurisdiction to the extent Agent determines that such action is necessary
or appropriate to exercise its rights or remedies under the Loan Documents. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrower specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial.

THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS

 

84



--------------------------------------------------------------------------------

OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL
GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENTS OR SUCH
TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE
REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT
NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses), and 9.6
(Indemnity), and Article VIII (Agent) and X (Taxes, Yield Protection and
Illegality), and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act.

Each Lender that is subject to the Patriot Act hereby notifies the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender.

Within forty-five days after: (i) receipt by the Borrower of written notice and
demand from any Lender (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; (ii) any failure by any Lender
(other than Agent or an Affiliate of Agent) to consent to a requested amendment,
waiver or modification to any Loan Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto; or (iii) any Lender shall become a Non-Funding
Lender, the Borrower may, at its option, notify Agent and such Affected Lender,
such non-consenting Lender or such Non-Funding Lender, as applicable, of the
Borrower’s intention to obtain, at the Borrower’s expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender, such non-consenting Lender or
such Non-Funding Lender, as applicable, which Replacement Lender shall be

 

85



--------------------------------------------------------------------------------

reasonably satisfactory to Agent. In the event the Borrower obtains a
Replacement Lender within forty-five (45) days following notice of its intention
to do so, the Affected Lender, such non-consenting Lender or such Non-Funding
Lender, as applicable, shall sell and assign its Loans and Commitments to such
Replacement Lender, at par, provided that the Borrower has reimbursed such
Affected Lender for its increased costs, if any, for which it is entitled to
reimbursement under this Agreement through the date of such sale and assignment.
In the event that a replaced Lender does not execute an Assignment pursuant to
Section 9.9 within five (5) Business Days after receipt by such replaced Lender
of notice of replacement pursuant to this Section 9.22 and presentation to such
replaced Lender of an Assignment evidencing an assignment pursuant to this
Section 9.22, the Borrower shall be entitled (but not obligated) to execute such
an Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrower, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business’ Days prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

9.23 Joint and Several.

The payment obligations of the Credit Parties hereunder and under the other Loan
Documents are joint and several. Without limiting the generality of the
foregoing, reference is hereby made to Article II of the Guaranty and Security
Agreement, to which the obligations of the Borrower and the other Credit Parties
are subject.

9.24 Creditor-Debtor Relationship.

The relationship between Agent, each Lender and the L/C Issuer, on the one hand,
and the Credit Parties, on the other hand, is solely that of creditor and
debtor. No Secured Party has any fiduciary relationship or duty to any Credit
Party arising out of or in connection with, and there is no agency, tenancy or
joint venture relationship between the Secured Parties and the Credit Parties by
virtue of, any Loan Document or any transaction contemplated therein.

ARTICLE X -

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Each payment by any Credit Party under any Loan Document shall be made free
and clear of all present or future taxes, levies, imposts, deductions, charges
or withholdings and all liabilities with respect thereto (and without deduction
for any of them) (collectively, but excluding Excluded Taxes and all liabilities
with respect thereto, the “Taxes”), except as required by any Requirement of
Law.

 

86



--------------------------------------------------------------------------------

(b) If any Taxes shall be required by any Requirement of Law to be deducted from
or in respect of any amount payable under any Loan Document to any Recipient
(i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 10.1), such Recipient receives the
amount it would have received had no such deductions been made, (ii) the
relevant Credit Party shall make such deductions, (iii) the relevant Credit
Party shall timely pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable Requirements of Law and
(iv) within 30 days after such payment is made, the relevant Credit Party shall
deliver to Agent an original or certified copy of a receipt evidencing such
payment or other evidence of payment reasonably satisfactory to Agent.

(c) In addition, the Borrower agrees to pay, and authorizes Agent to pay in its
name, any stamp, documentary, intangible, recording or similar tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein, except any such taxes, charges or similar
levies that are imposed as a result of a present or former connection between
the Secured Party and the jurisdiction imposing such Tax (other than connections
arising from such Secured Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document or sold or assigned an interest in any Loan or Loan
Document) with respect to an assignment (other than an assignment made pursuant
to Section 9.22 or subsection 10.1(e)) (collectively, “Other Taxes”). The
Swingline Lender may, without any need for notice, demand or consent from the
Borrower, by making funds available to Agent in the amount equal to any such
payment, make a Swing Loan to the Borrower in such amount, the proceeds of which
shall be used by Agent in whole to make such payment. Within 30 days after the
date of any payment of Other Taxes by any Credit Party, the Borrower shall
furnish to Agent, at its address referred to in Section 9.2, the original or a
certified copy of a receipt evidencing payment thereof or other evidence of
payment reasonably satisfactory to Agent.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Recipient for all Taxes imposed on or
with respect to any payment made under any Loan Document and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 10.1) paid by such Recipient and any liabilities
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. A certificate of the Recipient (or of
Agent on behalf of such Secured Party) claiming any compensation under this
clause (d), setting forth the amounts to be paid thereunder and delivered to the
Borrower with copy to Agent, shall be conclusive, binding and final for all
purposes, absent manifest error.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and

 

87



--------------------------------------------------------------------------------

Requirements of Law) to change the jurisdiction of its Lending Office if such a
change would reduce any such additional amounts (or any similar amount that may
thereafter accrue) and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.

(f) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S.
Lender Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (C) any other applicable document prescribed
by the IRS certifying as to the entitlement of such Non-U.S. Lender Party to
such exemption from United States withholding tax or reduced rate with respect
to all payments to be made to such Non-U.S. Lender Party under the Loan
Documents. Unless the Borrower and Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Credit
Parties and Agent shall withhold amounts required to be withheld by applicable
Requirements of Law from such payments at the applicable statutory rate.

        (ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

        (iii) Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide a copy of such documents
to Agent.

 

88



--------------------------------------------------------------------------------

        (iv) If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and the Borrower any documentation
under any Requirement of Law or reasonably requested by Agent or the Borrower
sufficient for Agent or the Borrower to comply with their obligations under
FATCA and to determine that such Non-U.S. Lender has complied with such
applicable reporting requirements. Solely for purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified pursuant to this Section 10.1
(including by the payment of additional amounts pursuant to this
Section 10.1(a)), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 10.1 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including taxes) of such Recipient
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such Credit Party, upon the request of
such Recipient, shall repay to such Recipient the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Recipient is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection 10.1(g), in no event will the Recipient be
required to pay an amount to a Credit Party pursuant to this subsection 10.1(g)
the payment of which would place the Recipient in a less favorable net after-tax
position then the Recipient would have been in if the indemnification payment or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any Recipient to make available its
Tax Returns (or any other information relating to its taxes that it deems
confidential) to the Credit Party or any other Person.

10.2 Illegality.

(a) If after the date hereof any Lender shall determine that the introduction of
any Requirement of Law, or any change in any Requirement of Law or in the
interpretation or administration thereof, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make LIBOR Rate Loans, then, on notice
thereof by such Lender to the Borrower through Agent, the obligation of that
Lender to make LIBOR Rate Loans shall be suspended until such Lender shall have
notified Agent and the Borrower that the circumstances giving rise to such
determination no longer exists.

(b) Subject to clause (d) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

 

89



--------------------------------------------------------------------------------

(c) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.

(d) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding, continuing, converting into or maintaining any LIBOR
Rate Loans or of Issuing or maintaining any Letter of Credit (other than an
increase in costs relating to Taxes, which shall be solely governed by
Section 10.1), then the Borrower shall be liable for, and shall from time to
time, within thirty (30) days of demand therefor by such Lender or L/C Issuer
(with a copy of such demand to Agent), pay to Agent for the account of such
Lender or L/C Issuer, additional amounts as are sufficient to compensate such
Lender or L/C Issuer for such increased costs; provided, that the Borrower shall
not be required to compensate any Lender or L/C Issuer pursuant to this
subsection 10.3(a) for any increased costs incurred more than 180 days prior to
the date that such Lender or L/C Issuer notifies the Borrower, in writing of the
increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

 

90



--------------------------------------------------------------------------------

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

in each case, after the date hereof, affects the amount of capital required or
expected to be maintained by such Lender or L/C Issuer or any entity controlling
such Lender or L/C Issuer and (taking into consideration such Lender’s or such
entities’ policies with respect to capital adequacy and such Lender’s or L/C
Issuer’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its Commitment(s), loans, credits or
obligations under this Agreement, then, within thirty (30) days of demand of
such Lender or L/C Issuer (with a copy to Agent), the Borrower shall pay to such
Lender or L/C Issuer, from time to time as specified by such Lender or L/C
Issuer, additional amounts sufficient to compensate such Lender or L/C Issuer
(or the entity controlling the Lender or L/C Issuer) for such increase;
provided, that the Borrower shall not be required to compensate any Lender or
L/C Issuer pursuant to this subsection 10.3(b) for any amounts incurred more
than 180 days prior to the date that such Lender or L/C Issuer notifies the
Borrower, in writing of the amounts and of such Lender’s or L/C Issuer’s
intention to claim compensation thereof; provided, further, that if the event
giving rise to such increase is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) Basel III and
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
connection therewith, in each case shall be deemed to be a change in a
Requirement of Law under subsection (a) above and/or a change in a Capital
Adequacy Regulation under subsection (b) above, as applicable, regardless of the
date enacted, adopted or issued.

10.4 Funding Losses.

The Borrower agrees to reimburse each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation for a LIBOR Rate Loan;

(c) the failure of the Borrower to make any prepayment of a LIBOR Rate Loan
after the Borrower has given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

 

91



--------------------------------------------------------------------------------

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates.

If Agent shall have determined in good faith that for any reason adequate and
reasonable means do not exist for ascertaining the LIBOR for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or that the LIBOR
applicable pursuant to subsection 1.3(a) for any requested Interest Period with
respect to a proposed LIBOR Rate Loan does not adequately and fairly reflect the
cost to the Lenders of funding or maintaining such Loan, Agent will forthwith
give notice of such determination to the Borrower and each Lender. Thereafter,
the obligation of the Lenders to make or maintain LIBOR Rate Loans hereunder
shall be suspended until Agent revokes such notice in writing. Upon receipt of
such notice, the Borrower may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If the Borrower does not revoke
such notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Borrower, in the amount specified in the applicable notice submitted by
the Borrower, but such Loans shall be made, converted or continued as Base Rate
Loans.

10.6 Reserves on LIBOR Rate Loans.

The Borrower shall pay to each Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional costs on
the unpaid principal amount of each LIBOR Rate Loan equal to actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), payable on each date on which interest is payable on such Loan provided
the Borrower shall have received at least fifteen (15) days’ prior written
notice (with a copy to Agent) of such additional interest from the Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest shall be payable fifteen (15) days from
receipt of such notice.

10.7 Certificates of Lenders.

 

92



--------------------------------------------------------------------------------

Any Lender claiming reimbursement or compensation pursuant to this Article X
shall deliver to the Borrower (with a copy to Agent) a certificate setting forth
in reasonable detail the amount payable to such Lender hereunder and such
certificate shall be conclusive and binding on the Borrower in the absence of
manifest error.

ARTICLE XI -

DEFINITIONS

11.1 Defined Terms.

The following terms are defined in the Sections or subsections referenced
opposite such terms:

 

“Acquired Business”

   Preamble

“Adjusted EBITDA”

   Exhibit 4.2(b)

“Affected Lender”

   9.22

“Aggregate Excess Funding Amount”

   1.11(e)

“Agreement”

   Preamble

“Base Amount”

   6.1

“Bender Medsystems”

   3.24

“Borrower”

   Preamble

“Borrower Materials”

   9.10(e)

“Capital Expenditure Limitation”

   6.1

“Capital Expenditures

   Exhibit 4.2(b)

“Closing Date Acquisition”

   Recitals

“EBITDA”

   Exhibit 4.2(b)

“Event of Default”

   7.1

“Excess Cash Flow”

   Exhibit 1.8(e)

“FDA”

   3.28(a)

“FDA Permit”

   3.28(a)

“Fee Letter”

   1.9(a)

“Fixed Charge Coverage Ratio”

   Exhibit 4.2(b)

“GE Capital”

   Preamble

“Indemnified Matters”

   9.6

“Indemnitee”

   9.6

“Interest Expense”

   Exhibit 4.2(b)

“Investments”

   5.4

“L/C Reimbursement Agreement”

   1.1(c)

“L/C Reimbursement Date”

   1.1(c)

“L/C Request”

   1.1(c)

“Lender”

   Preamble

“Letter of Credit Fee”

   1.9(c)

“Leverage Ratio”

   Exhibit 4.2(b)

“Maximum Lawful Rate”

   1.3(d)

“Maximum Revolving Loan Balance”

   1.1(b)

 

93



--------------------------------------------------------------------------------

“MNPI”

   9.10(a)

“Notice of Conversion/Continuation”

   1.6(a)

“OFAC”

   3.27

“Other Taxes”

   10.1(c)

“Participant Register”

   9.9(f)

“Permitted Liens”

   5.1

“Pro Forma EBITDA”

   Exhibit 4.2(b)

“Register”

   1.4(b)

“Relevant Entities”

   2.1(g)

“Restricted Payments”

   5.11

“Replacement Lender”

   9.22

“Revolving Loan Commitment”

   1.1(b)

“Revolving Loan”

   1.1(b)

“Rollover Amount”

   6.1

“Sacramento Property”

   4.12(b)

“Safety Notices”

   3.28(e)

“Sale”

   9.9(b)

“SDN List”

   3.27

“Senior Indebtedness”

   Exhibit 4.2(b)

“Senior Leverage Ratio”

   Exhibit 4.2(b)

“Settlement Date”

   1.11(b)

“Swingline Request”

   1.1(d)

“Swing Loan”

   1.1(d)

“Tax Returns”

   3.10

“Taxes”

   10.1(a)

“Term Loan”

   1.1(a)

“Term Loan Commitment”

   1.1(a)

“Unused Commitment Fee”

   1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“2019 Convertible Note Agreement” means that certain Indenture, dated as of
June 25, 2012, between the Borrower and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “Trustee”), as supplemented by the First
Supplemental Indenture, dated as of June 25, 2012 relating to the 2019
Convertible Notes between the Borrower and the Trustee.

“2019 Convertible Notes” means the Borrower’s 4% senior convertible notes due
2019.

“2038 Convertible Note Agreement” means that certain Indenture, dated as of
November 16, 2007, between the Borrower and The Bank of New York Trust Company,
N.A. regarding the 2038 Convertible Notes.

“2038 Convertible Notes” means the Borrower’s 3.50% senior convertible notes due
2038.

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Borrower and its Subsidiaries, including, without
limitation, the unpaid

 

94



--------------------------------------------------------------------------------

portion of the obligation of a customer of the Borrower or any of its
Subsidiaries in respect of Inventory purchased by and shipped to such customer
and/or the rendition of services by the Borrower or such Subsidiary, as stated
on the respective invoice of the Borrower or such Subsidiary, net of any
credits, rebates or offsets owed to such customer.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.

“Additional Titled Agents means any co-syndication agent, joint lead arranger or
bookrunner, in each case, in such capacity.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 20% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$15,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $85,000,000, as such amount
may be reduced from time to time pursuant to this Agreement.

“Applicable Margin” means (i) with respect to Base Rate Loans, four percent
(4.0%) per annum and (ii) with respect to LIBOR Rate Loans, five percent
(5.0%) per annum. Notwithstanding anything herein to the contrary, Swing Loans
may not be LIBOR Rate Loans.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

95



--------------------------------------------------------------------------------

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

“Available Amount” means, on any date of determination, an amount equal to
(a) the net cash proceeds (less the amount of any related prepayment of the
Loans under subsection 1.8(d)) resulting from common equity issuances by the
Borrower after the Closing Date, minus (b) the amount thereof previously
utilized to increase the amount of Investments permitted by subsection 5.4(q).

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of one month determined two (2) Business Days prior to such
day (but for the avoidance of doubt, not less than one and one-half percent
(1.5%) per annum), plus (y) the excess of the Applicable Margin for LIBOR Rate
Loans over the Applicable Margin for Base Rate Loans, in each instance, as of
such day. Any change in the Base Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the “bank prime loan”
rate, the Federal Funds Rate or LIBOR for an Interest Period of one month.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

 

96



--------------------------------------------------------------------------------

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any Lender or of any corporation
controlling a Lender.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guarantied or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed three hundred sixty five (365) days, (f) fully
collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clauses (a) and (b) above and entered into
with a financial institution satisfying the criteria described in clause
(d) above, (g) other comparable short-term investments of a Foreign Subsidiary
in the Ordinary Course of Business utilized by Foreign Subsidiaries or by the
Borrower in connection with its foreign operations, and (h) investments in the
Ordinary Course of Business in accordance with the investment policy of the
Borrower in the form delivered to Agent prior to the Closing Date.

 

97



--------------------------------------------------------------------------------

“Cash Management Agreement” has the meaning specified in the definition of “Cash
Management Services”.

“Cash Management Bank” means any Lender in its capacity as a party to any Cash
Management Agreement.

“Cash Management Services” means cash management services provided to one or
more of the Credit Parties or a Subsidiary thereof by a Cash Management Bank
which may include merchant services, direct deposit of payroll, business credit
card, and check cashing services identified in such Cash Management Bank’s
various cash management services or other similar agreements (each, a “Cash
Management Agreement”).

“Closing Date” means June 25, 2012.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party and any other Person who has
granted a Lien to Agent, in or upon which a Lien is granted, purported to be
granted, or now or hereafter exists in favor of any Lender or Agent for the
benefit of Agent, Lenders and other Secured Parties, whether under this
Agreement or under any other documents executed by any such Persons and
delivered to Agent in connection with this Agreement.

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement and all other security agreements, pledge
agreements, patent and trademark security agreements, copyright security
agreements, lease assignments, guaranties and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party or any other Person pledging or
granting a lien on Collateral or guarantying the payment and performance of the
Obligations, and any Lender or Agent for the benefit of Agent, the Lenders and
other Secured Parties now or hereafter delivered to the Lenders or Agent
pursuant to or in connection with the transactions contemplated hereby, and all
financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against any such Person as debtor in
favor of any Lender or Agent for the benefit of Agent, the Lenders and the other
Secured Parties, as secured party, as any of the foregoing may be amended,
restated and/or modified from time to time.

“Commitment” means, for each Lender, the sum of its Revolving Loan Commitment
and Term Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, or Term Loan Commitment divided by the
Aggregate Revolving Loan Commitment or Aggregate Term Loan Commitment, as
applicable; provided that after the Term Loan has been funded, Commitment
Percentages shall be determined for the Term Loan by reference to the
outstanding principal balance thereof as of any date of determination rather
than the Commitments therefor; provided, further, that following acceleration of
the Loans, such term means, as to any Lender, the percentage equivalent of the
principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.

 

98



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guarantied or supported.

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Agent, among Agent,
the financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account, effective to grant “control” (within the meaning of
Articles 8 and 9 under the applicable UCC) over such account to Agent.

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Convertible Indebtedness Documents” means the Convertible Note Agreements and
the Convertible Notes.

“Convertible Note Agreements” means the 2019 Convertible Note Agreement and the
2038 Convertible Note Agreement.

“Convertible Notes” means the 2019 Convertible Notes and the 2038 Convertible
Notes.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

99



--------------------------------------------------------------------------------

“Credit Parties” means the Borrower and each other Person (i) which executes a
guaranty of the Obligations, (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations and (iii) all of the
Stock of which is pledged to Agent for the benefit of the Secured Parties.

“Default” means any event or circumstance that, with the passing of time or the
giving of notice, or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c), 5.2(d), 5.2(e) and 5.2(g), and (b) the sale or
transfer by the Borrower or any Subsidiary of the Borrower of any Stock or Stock
Equivalent issued by any Subsidiary of the Borrower and held by such transferor
Person other than to Borrower or another Credit Party.

“Disqualified Stock” has the meaning specified in clause (h) of the definition
of “Indebtedness”.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia, other than an Excluded Foreign Subsidiary.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to Hazardous Materials or the
regulation and protection of the environment or natural resources, and including
public notification requirements and environmental transfer of ownership,
notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorneys’ Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law in connection with any environmental conditions or any health
or safety condition or with any Release, in each case, resulting from the
ownership, lease, sublease or other operation or occupation of property by any
Credit Party or any Subsidiary of any Credit Party, whether on, prior or after
the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

100



--------------------------------------------------------------------------------

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Title IV Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Foreign Subsidiaries” means any subsidiary of the Borrower that is
(i) a controlled foreign corporation as defined in the Code, (ii) any subsidiary
of a controlled foreign corporation as defined in the Code or (iii) a
disregarded entity for U.S. federal income tax purposes substantially all of the
assets of which consist of equity interest in controlled foreign corporations as
defined in the Code, in each case, that has not guarantied or pledged any of its
assets or suffered a pledge of more than 65% of its voting stock to secure,
directly or indirectly, any Indebtedness (other than the Obligations) of the
Borrower or any Credit Party that is a Domestic Subsidiary.

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any

 

101



--------------------------------------------------------------------------------

political subdivision or taxing authority thereof or therein (other than such
connection arising solely from any Secured Party having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document); (b) withholding taxes to the extent that the obligation to withhold
amounts existed on the date that such Person became a “Secured Party” under this
Agreement in the capacity under which such Person makes a claim under subsection
10.1(b) or designates a new Lending Office, except in each case to the extent
such Person is a direct or indirect assignee (other than pursuant to
Section 9.22) of any other Secured Party that was entitled, at the time the
assignment to such Person became effective, to receive additional amounts under
subsection 10.1(b); (c) taxes that are directly attributable to the failure
(other than as a result of a change in any Requirement of Law) by any Secured
Party to deliver the documentation required to be delivered pursuant to
subsection 10.1(f), and (d) any United States federal withholding taxes imposed
under FATCA.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers as determined by Agent in a
commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

 

102



--------------------------------------------------------------------------------

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary or Excluded Foreign
Subsidiary held directly by a Credit Party.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

“Flood Insurance” means, for any owned real property located in a Special Flood
Hazard Area, Federal Flood Insurance that (a) meets the requirements set forth
by FEMA in its Mandatory Purchase of Flood Insurance Guidelines and (b) shall be
in an amount equal to the full, unpaid balance of the Loans and any prior liens
on the Real Estate up to the maximum policy limits set under the National Flood
Insurance Program, with deductibles not to exceed $50,000.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“Funded Indebtedness” means, as of any date of measurement, all Indebtedness of
the Borrower and its Subsidiaries as of the date of measurement (other than
Indebtedness of the type described in clauses (e), (g), (h), (i) and (j) (other
than, with respect to clause (j), guaranties of Indebtedness of others of the
type not described in clauses (e), (g), (h) and (i) of the definition of
Indebtedness) of the definition of Indebtedness).

“Funds Certain Provisions” means the representations and warranties set forth in
Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.8, 3.11, 3.13, 3.14, 3.26 and 3.27.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in subsection 3.11(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

103



--------------------------------------------------------------------------------

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrower, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Requirement of Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

“Healthcare Laws” means, collectively, all local, state, federal, national, and
supranational, and foreign healthcare laws, manual provisions, policies and
administrative guidance relating to the regulation of the Credit Parties
including, without limitation, the U.S. Food, Drug and Cosmetic Act (21 U.S.C. §
301 et seq.), the federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the
civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Anti-Inducement Law (42 U.S.C. §
1320a- 7a(a)(5)), the Health Insurance Portability and Accountability Act of
1996 (42 U.S.C. § 1320d et seq.) as amended by the Health Information Technology
for Economic and Clinical Health Act of 2009 (§§ 13400-13424 of the American
Recovery and Reinvestment Act of 2009), the Stark Law (42 U.S.C. § 1395nn), the
exclusion laws (42 U.S.C. § 1320a-7), Social Security Act § 1128 (42 U.S.C. §
1320a-7), Medicare (Title XVIII of the Social Security Act), and Medicaid (Title
XIX of the Social Security Act), comparable state Laws, and all regulations
promulgated pursuant to such Laws.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person
(a) becomes subject to a voluntary or involuntary case under the Bankruptcy Code
or any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts (other than
trade payables entered into in the Ordinary Course of Business); (c) the face
amount of all letters of credit issued for the account of such Person and
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments issued by such Person; (d) all obligations evidenced by
notes, bonds (other than surety bonds or similar instruments), debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness

 

104



--------------------------------------------------------------------------------

created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the final scheduled installment payment date for the Term Loan (any such
Stock or Stock Equivalent, “Disqualified Stock”), valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months or more) the
last day of each Interest Period applicable to such Loan, (b) with respect to
any LIBOR Rate Loan having an Interest Period of six (6) months or more), the
last day of each three (3) month interval and, without duplication, the last day
of such Interest Period, and (c) with respect to Base Rate Loans (including
Swing Loans) the first day of each calendar quarter (excluding July 1, 2012).

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three, six, or, if available to all applicable
Lenders, nine or twelve months thereafter, as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

105



--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

(c) no Interest Period for the Term Loan shall extend beyond the last scheduled
payment date therefor and no Interest Period for any Revolving Loan shall extend
beyond the Revolving Termination Date; and

(d) no Interest Period applicable to the Term Loan or portion thereof shall
extend beyond any date upon which is due any scheduled principal payment in
respect of the Term Loan unless the aggregate principal amount of the Term Loan
represented by Base Rate Loans or by LIBOR Rate Loans having Interest Periods
that will expire on or before such date is equal to or in excess of the amount
of such principal payment.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrower and its Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of the Borrower’s or such Subsidiary’s custody or possession,
including inventory on the premises of others and items in transit.

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

 

106



--------------------------------------------------------------------------------

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent and the
Borrower, in such Person’s capacity as an issuer of Letters of Credit hereunder.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the Borrower by L/C Issuers, and bankers’ acceptances issued by the
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the Issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in subsection 1.1(c) with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including without
limitation, those incurred upon any appeal or in connection with the preparation
for and/or response to any subpoena or request for document production relating
thereto), in each case of any kind or nature (including interest accrued thereon
or as a result thereto and fees, charges and disbursements of financial, legal
and other advisors and consultants), whether joint or several, whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the higher of (a) 1.50% per annum and
(b) the offered rate per annum for deposits of Dollars for the applicable
Interest Period that appears on Reuters Screen LIBOR01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period. If no such offered rate exists, such rate will be the rate of
interest per annum, as determined by Agent at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in such Interest Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such Interest Period for the applicable principal amount on such date
of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

 

107



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Master
Intercompany Subordinated Notes and all documents delivered to Agent and/or any
Lender in connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Master Agreement for Standby Letters of Credit” means that certain Master
Agreement for Standby Letters of Credit, dated as of even date herewith, between
the Borrower and GE Capital.

“Master Intercompany Subordinated Note (Non-Pledged)” means that certain Master
Intercompany Subordinated Note, dated as of even date herewith, among the Credit
Parties and their Subsidiaries with respect to investments made pursuant to
clause (iv) of subsection 5.4(b).

“Master Intercompany Subordinated Note (Pledged)” means that certain Master
Intercompany Subordinated Note, dated as of even date herewith, among the Credit
Parties and their Subsidiaries with respect to investments made pursuant to
clauses (i), (ii) and (iii) of subsection 5.4(b).

“Master Intercompany Subordinated Notes” means, collectively, the Master
Intercompany Subordinated Note (Non-Pledged) and the Master Intercompany
Subordinated Note (Pledged).

“Material Adverse Effect” means an effect that results in or causes a material
adverse change in any of (a) the financial condition, business, operations,
results of operations or assets of the Credit Parties and their Subsidiaries
taken as a whole; (b) the ability of any Credit Party, any Subsidiary of any
Credit Party or any other Person (other than Agent or Lenders) to perform its
obligations under any Loan Document; or (c) the validity or enforceability of
any Loan Document or the rights and remedies of Agent, the Lenders and the other
Secured Parties under any Loan Document.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$2,500,000 in the aggregate.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

 

108



--------------------------------------------------------------------------------

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of
the Borrower.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs and expenses relating to such Disposition
excluding amounts payable to the Borrower or any Affiliate of the Borrower,
(ii) sale, use or other transaction taxes paid or payable as a result thereof
(including, without limitation, any taxes payable in connection with the
repatriation of proceeds to the United States), and (iii) amounts required to be
applied to repay principal, interest and prepayment premiums and penalties on
Indebtedness secured by a Lien on the asset which is the subject of such
Disposition and (b) in the event of an Event of Loss, (i) all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to the Borrower, Agent, any Lender, or the
L/C Issuer or has otherwise publicly announced (and Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or one or more other syndicated credit facilities, (c) failed to
fund, and not cured, loans, participations, advances, or reimbursement
obligations under one or more other syndicated credit facilities, unless subject
to a good faith dispute, or (d) any Lender has, or any Person that directly or
indirectly controls such Lender has, (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws,
(ii) a custodian, conservator, receiver or similar official appointed for it or
any substantial part of such Person’s assets, or (iii) made a general assignment
for the benefit of creditors, been liquidated, or otherwise been adjudicated as,
or determined by any Governmental Authority having regulatory authority over

 

109



--------------------------------------------------------------------------------

such Person or its assets to be, insolvent or bankrupt, and for this clause (d),
Agent has determined that such Lender is reasonably likely to fail to fund any
payments required to be made by it under the Loan Documents. For purposes of
this definition, control of a Person shall have the same meaning as in the
second sentence of the definition of Affiliate.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note, Swingline Note or Term Note and “Notes” means
all such Notes.

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(b) hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties (including interest which, but
for the filing of a petition in bankruptcy with respect to any Credit Party,
would have accrued on any other Obligation, whether or not a claim is allowed
against such Credit Party for such interest in the related bankruptcy
proceeding) owing by any Credit Party to any Lender, Agent, any L/C Issuer, any
Secured Swap Provider or any other Person required to be indemnified, that
arises under any Loan Document, any Cash Management Agreement or any Secured
Rate Contract, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

110



--------------------------------------------------------------------------------

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Permitted Acquisition” means any Acquisition by (i) a Credit Party of
substantially all of the assets of a Target, which assets are located in the
United States or (ii) a Credit Party of 100% of the Stock and Stock Equivalents
of a Target organized under the laws of any State in the United States or the
District of Columbia, which Target may have Foreign Subsidiaries, or (iii) by an
Excluded Foreign Subsidiary, in each case, to the extent that each of the
following conditions shall have been satisfied:

(a) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;

(b) the Borrower shall have notified Agent and Lenders of such proposed
Acquisition at least twenty (20) days prior to the consummation thereof and
furnished to Agent and Lenders at least ten (10) days prior to the consummation
thereof (1) an executed term sheet, letter of intent, purchase agreement and/or
other similar agreement (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of Agent, such other
information and documents that Agent may request, including, without limitation,
executed counterparts of the respective agreements, documents or instruments
pursuant to which such Acquisition is to be consummated (including, without
limitation, any related management, non-compete, employment, option or other
material agreements), any schedules to such agreements, documents or instruments
and all other material ancillary agreements, instruments and documents to be
executed or delivered in connection therewith, (2) if the total consideration
paid or payable (including without limitation, all transaction costs, assumed
Indebtedness and Liabilities incurred, assumed or reflected on a consolidated
balance sheet of the Credit Parties and their Subsidiaries after giving effect
to such Acquisition and the maximum amount of all deferred payments, including
earnouts but excluding any Stock of the Borrower) for such Acquisition exceeds
$5,000,000, pro forma financial statements of the Borrower and its Subsidiaries
after giving effect to the consummation of such Acquisition, (3) if the total
consideration paid or payable (including without limitation, all transaction
costs, assumed Indebtedness and Liabilities incurred, assumed or reflected on a
consolidated balance sheet of the Credit Parties and their Subsidiaries after
giving effect to such Acquisition and the maximum amount of all deferred
payments, including earnouts but excluding any Stock of the Borrower) for such
Acquisition exceeds $1,000,000, a certificate of a Responsible Officer of the
Borrower demonstrating compliance with the conditions set forth in this
definition, and (4) copies of such other agreements, instruments and other
documents as Agent reasonably shall request;

(c) the Borrower and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.12 and Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s

 

111



--------------------------------------------------------------------------------

representations, warranties and indemnities to the Borrower or any of its
Subsidiaries under the acquisition documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(f) as of the last day of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to subsection 4.1(b), (w) the Leverage
Ratio recomputed on a pro forma basis shall not exceed 4.35:1.00, (x) the
Leverage Ratio recomputed on a pro forma basis shall not exceed the maximum
Leverage Ratio permitted under Section 6.2 at such time, less 0.25, (y) the
Senior Leverage Ratio recomputed on a pro forma basis shall not exceed 2.00:1.00
and (z) the Senior Leverage Ratio recomputed on a pro forma basis shall not
exceed the maximum Senior Leverage Ratio permitted under Section 6.3 at such
time, less 0.25; and

(g) the total consideration paid or payable (including without limitation, all
transaction costs, assumed Indebtedness and Liabilities incurred, assumed or
reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition and the maximum amount of
all deferred payments, including earnouts but excluding any Stock of the
Borrower) for all Acquisitions consummated during (i) any Fiscal Year shall not
exceed $25,000,000 in the aggregate for all such Acquisitions unless the Senior
Leverage Ratio, as of the last day of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to subsection 4.1(b), both
before and after giving pro forma effect to such Acquisition, does not exceed
1.75:1.00 and (ii) the term of this Agreement shall not exceed $100,000,000 in
the aggregate for all such Acquisitions.

“Permitted Convertible Note Refinancing” means Indebtedness constituting a
refinancing or extension of Indebtedness permitted under subsection 5.5(f) that
(a) has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended (plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with such refinancing), (b) is unsecured and, if subordinated to the
Obligations, subordinated on terms, and pursuant to documentation, reasonably
satisfactory to Agent, (c) does not require or permit any payment of principal
in respect thereof prior to December 25, 2017, (d) does not require or permit
any cash payment of interest in respect thereof at a rate in excess of (i) with
respect to subordinated financing, 13.0% per annum, which cash payments shall be
subject to customary blockage provisions and (ii) with respect to senior
unsecured financing, 5.0% per annum, (e) is not supported by guaranties that are
more favorable than the guaranties supporting the Obligations, (f) does not
require representations, warranties, covenants or events of default that are
more restrictive, taken as a whole, than those set forth herein, and (g) does
not contain a cross-default to any Loan Document.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c) or 5.5(d) that
(a) has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being

 

112



--------------------------------------------------------------------------------

refinanced or extended, (b) has a weighted average maturity (measured as of the
date of such refinancing or extension) and maturity no shorter than that of the
Indebtedness being refinanced or extended, (c) is not entered into as part of a
sale leaseback transaction, (d) is not secured by a Lien on any assets other
than the collateral securing the Indebtedness being refinanced or extended,
(e) the obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

“Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 11.1.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Purchase Agreement” means that certain Amended and Restated Agreement and Plan
of Merger, dated as of May 3, 2012, by and among the Borrower, Excalibur
Acquisition Sub, Inc., a Delaware corporation, eBioscience Holding Company,
Inc., a Delaware corporation, and Fortis Advisors LLC, a Delaware limited
liability company, as securityholders’ representative, as amended from time to
time.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Recipient” means Agent, any Lender and any L/C Issuer, as applicable.

“Related Agreements” means the Purchase Agreement and the 2019 Convertible Note
Agreement.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Related Transactions” means the transactions contemplated by the Related
Agreements and includes, without limitation, the Closing Date Acquisition.

 

113



--------------------------------------------------------------------------------

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required under any Environmental Law to
(a) clean up, remove, treat or in any other way address any Hazardous Material
in the indoor or outdoor environment, (b) prevent or minimize any Release so
that a Hazardous Material does not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment or (c) perform pre
remedial studies and investigations and post-remedial monitoring and care with
respect to any Hazardous Material.

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect plus the aggregate unpaid principal balance of the Term Loan then
outstanding, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans (other than Swing Loans) then outstanding,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans, and,
in each case, if there are two or more unaffiliated Lenders, at least two
unaffiliated Lenders.

“Required Revolving Lenders” means at any time (a) Lenders then holding more
than fifty percent (50%) of the sum of the Aggregate Revolving Loan Commitments
then in effect, or (b) if the Aggregate Revolving Loan Commitments have
terminated, Lenders then holding more than fifty percent (50%) of the sum of the
aggregate outstanding amount of Revolving Loans, outstanding Letter of Credit
Obligations, amounts of participations in Swing Loans and the principal amount
of unparticipated portions of Swing Loans, and, in each case, if there are two
or more unaffiliated Lenders, at least two unaffiliated Lenders.

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case that are applicable to or binding upon
such Person or any of its Property or to which such Person or any of its
Property is subject.

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer or the treasurer
of the Borrower or any other officer having substantially the same authority and
responsibility.

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans.)

 

114



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(c) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.

“Revolving Termination Date” means the earlier to occur of: (a) June 23, 2017;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider.

“Secured Rate Contract” means any Rate Contract between Borrower and the
counterparty thereto, which (i) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.

“Seller” means eBioscience Holding Company, Inc., a Delaware corporation, and
each Company Securityholder (as defined in the Purchase Agreement).

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

115



--------------------------------------------------------------------------------

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means any Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent,
including, without limitation, Indebtedness incurred in connection with
Acquisitions permitted hereunder.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Swingline Commitment” means $5,000,000.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swingline Lender hereunder.

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(d) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

“Term Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit 11.1(e) hereto, evidencing the Indebtedness of
the Borrower to such Lender resulting from the Term Loan made to the Borrower by
such Lender or its predecessor(s).

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

116



--------------------------------------------------------------------------------

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law or shares in a Foreign Subsidiary held by nationals of
the country in which such Foreign Subsidiary is organized, in each case, as
required by law) are owned by such Person, either directly or through one or
more Wholly-Owned Subsidiaries of such Person.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or

 

117



--------------------------------------------------------------------------------

satisfied on the next succeeding Business Day. For the avoidance of doubt, the
initial payments of interest and fees relating to the Obligations (other than
amounts due on the Closing Date) shall be due and paid on the first day of the
first quarter following the entry of the Obligations onto the operations systems
of Agent, but in no event later than the first day of the second quarter
following the Closing Date. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement or
any other Loan Document refers to any action taken or to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and are to be
construed as including all statutory and regulatory provisions related thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.

11.3 Accounting Terms and Principles.

All accounting determinations required to be made pursuant hereto shall, unless
expressly otherwise provided herein, be made in accordance with GAAP. No change
in the accounting principles used in the preparation of any financial statement
hereafter adopted by the Borrower shall be given effect for purposes of
measuring compliance with any provision of Article V or VI unless the Borrower,
Agent and the Required Lenders agree to modify such provisions to reflect such
changes in GAAP and, unless such provisions are modified, all financial
statements, Compliance Certificates and similar documents provided hereunder
shall be provided together with a reconciliation between the calculations and
amounts set forth therein before and after giving effect to such change in GAAP.
For purposes of determining compliance with any provision of this Agreement, the
determination of whether a lease is to be treated as an operating lease or a
capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP resulting from the implementation of proposed
Accounting Standards Update (ASU) Leases (Topic 840) issued August 17, 2010, or
any successor proposal. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to in Article V and VI shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.” A breach of a
financial covenant contained in Article VI shall be deemed to have occurred as
of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Agent.

 

118



--------------------------------------------------------------------------------

11.4 Payments.

Agent may set up standards and procedures to determine or redetermine the
equivalent in Dollars of any amount expressed in any currency other than Dollars
and otherwise may, but shall not be obligated to, rely on any determination made
by any Credit Party or any L/C Issuer. Any such determination or redetermination
by Agent shall be conclusive and binding for all purposes, absent manifest
error. No determination or redetermination by any Secured Party or any Credit
Party and no other currency conversion shall change or release any obligation of
any Credit Party or of any Secured Party (other than Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
Agent may round up or down, and may set up appropriate mechanisms to round up or
down, any amount hereunder to nearest higher or lower amounts and may determine
reasonable de minimis payment thresholds.

[Signature Pages Follow.]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: AFFYMETRIX, INC. By:   /s/ Timothy C. Barabe Name:   Timothy C. Barabe
Title:   Chief Financial Officer FEIN:   Address for notices: 3420 Central
Expressway Santa Clara, CA 95051 Attn: Timothy C. Barabe Facsimile:     Address
for wire transfers: Bank of America 530 Lytton Avenue Palo Alto, CA 94304 OTHER
CREDIT PARTIES: USB CORPORATION By:   /s/ Timothy C. Barabe Name:   Timothy C.
Barabe Title:   Chief Financial Officer FEIN:     ANATRACE, INC. By:  

/s/ John F. Runkel, Jr.

Name:   John F. Runkel, Jr. Title:   Secretary FEIN:    

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EBIOSCIENCE HOLDING COMPANY, INC. By:   /s/ Frank Witney

Name:

 

Frank Witney

Title:

 

CEO

FEIN:

    EBIOSCIENCE, INC. By:  

/s/ Frank Witney

Name:

 

Frank Witney

Title:

 

CEO

FEIN:

   

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent, Swingline Lender and as a Lender

By:   /s/ Andrew Moore Name:   Andrew Moore Title:   Its Duly Authorized
Signatory Address for Notices: GE Healthcare Financial Services 2 Bethesda Metro
Center, Suite 600 Bethesda, Maryland 20814 Attn: Affymetrix Account Officer
Facsimile: (866) 207-0503 Address for payments:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

SILICON VALLEY BANK, as a Lender By:  

/s/ Peter Freyer

Name:   Peter Freyer Title:   Director Address for notices: 3003 Tasman Drive
Santa Clara, CA 95054 Lending office: 15260 Ventura Blvd Suite 980 Sherman Oaks,
CA 91403

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory Address for notices: Morgan
Stanley Loan Servicing 1300 Thames Street Wharf, 4th Floor Baltimore, MD 21231
Lending office: Morgan Stanley Bank, N.A. One Utah Center 201 South Main Street,
5th Floor Salt Lake City, UT 84111

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

CITIBANK, N.A.,

as a Lender

By:

 

/s/ Laura Fogarty

Name:

  Laura Fogarty

Title:

  Vice President Address for notices: Attn: Health Care Corporate Banking Team
388 Greenwich Street, Floor 32 New York, NY 10013 Lending office: Citibank, N.A.
1615 Brett Road, Building III New Castle, DE 19720

[Signature Page to Credit Agreement]